   Case: 1:17-cv-06260 Document #: 667 Filed: 11/26/18 Page 1 of 1 PageID #:4371
                                                                                                      7

                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

State of Illinois,

Plaintiff

                                                        Case   No.   17 C 6260
                                                        Judge Robert M. Dow
City of Chicago,

Defendant.

                                             ORDER

Counsel for the City has notified the Court via email that several docket entries remain under
seal following the Court's llll6llS order, which attached unsealed, redacted copies of certain
public comments. The Court has reviewed the additional docket entries identified by the City
and identified those documents that should be unsealed and, in some instances, redacted to
remove individuals' personal identification information (e.g., addresses and phone numbers).
The Court has identified the following docket entries as containing information that should not
besealed: 164,166,167,198,199,200,201,2I3,314,339,339,341,342,345,350,383,385,
393,398, 479,480, 481,482. The Court has redacted any personal identification information
from these documents and is attaching the unsealed, redacted documents to this order as a single
document. The FOP is given wrtil l2l3ll8 to files its comments, should it need the additional
time. The parties' joint motion for extension of time to respond to public comments [663] is
granted; the parties are given until l2ll0l18 to file their responses to public comments, including
the FOP's comments.


Date: I 112612018                                    /s/ Robert M. Dow, Jr.
                                                     United States District Court Judge
   Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 1 of 80 PageID #:4372
.$ase: 1:l-7-cv-06260 Document #: 164 *SEALED* Filed: 1011,1,118 Page 1 of 8 PagelD #:2328



                                                                                 EILEtrD
     Lisa Madigan
     lllinois Attorney General
                                                                                       OCI    i   t ZttB
     100 W. Randolph Street
    Chicago, 11.50601
                                                                              c,[['*?U$'o8rHfi
                                                                                                      ?18il*,
     Dear Attorney General Madigan,

    This letter is written on behalf of a coalition of Chicago Southside neighborhood organizations identified
    as signatories below. The purpose of this letter is to inform you that this coalition has met to revaew,
    discuss and then submit our recommendations on the proposed Consent Decree between your office
    and the City of Chicago that will create a legal guideline for the actions of the Chicago Police Department
    in communities they serve throughout the city. We would be remiss not to identify our coalition as
    being made up primarily of residents from the Black communities that we live in. Knowing that the
    proposed Consent Decree is meant to govern the interactions between Chicago police officers in all
    communities, it is important that we reaffirm our contention that people of color are treated differently
    than our White peers in their communities.

    Our coalition met on 8lL4lL8 in a special meeting of the Grand Crossing Park Neighborhood Network
    (GCPNN)that was held at the Grand Crossing Park Field House, located at 7655 S. lngleside Avenue. All
    regular business was suspended in favor of this coalitions' conference on the proposed City of Chicago
    Consent Decree. Coalition partners were given an agenda, and a two page outline of points for
    discussion. A copy of the Community Consent Decree (CCD) was projected on screen, visible to the
    entire group. A paper copy of the Opinion of Officers of the Chicago Police Department+ (OOCPD) was
    also made available for review and discussion. The conference ran a little more then two (2) hours and
    everyone in attendance either asked questions, offered opinion(s) andlor made recommendations that
    we believe will benefit the communities, and the city in drafting a fair, impartialand enforceable
    Consent Decree. Some concerns that were raised by the coalition were not clearly explained/defined in
    the CCD or the OOCPD. The coalition respectfully suggests that it is in the best interest of all parties to
    extend the time period for review of, and commentary on the Chicago Community Consent Decree.

    *The OOCPD raises particular concern for the ability of this process
                                                                           to result in consensus of all parties.
    The response of the   police officers Union, the Fraternal Order of Police (FOP) is openly defiant of the
    process and dismissive of the severity of the disparities in the services delivered to communities of
    color, by the police department.

    Thank you for your attention to these concerns.

    Matthew Brandon - Communities Organized to Win; Lori Burns 400 E. 89th Street Block Club; Ashley
    Casiello -Greater Chatham lnitiative; Clifola Coleman - 3rd District CAPS Beat Facilitator; George Crouse -
    Grand Crossing Park Neighborhood Network; Jennifer Edwards - Communities Organized to Win; Robert
    Hodges - House of lsraelTemple of Faith, Breaking Bread Youth Mentoring; June Norfleet - 7300
    University Block Club; Monte Rollerson - Grand Crossing Park Neighborhood Network; Tazama Sun -
    Triangle Neighborhood Association; Jose Wilson - Antonio's Response, Grand Crossing Park
    Neighborhood Network



    Attachments: Appendix A, Appendix     B
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 2 of 80 PageID #:4373
Case: 1:17-cv-06260 Document #: 1-64 *SEALED* Filed 10lL1,lLB Page 2 at 8 PagelD #:2329^




                                Appendix A
                Grand Crossing Park Neighborhood Network
       Comments on the Chicago Police Department Consent Decree Draft

    USE OF FORCE & FORCE REPORTING
    E Enhances CPD's de-escalation tactics.             No shooting fleeing people in the back
                                                        What is the chart of escalation currently in place?
                                                        What is the proposed enhancement?
    E Requires officers   to provide life-saving aid.   With what training?
                                                        What is the scope/limits of what officers must do?
                                                        Does this include stopping another officer from
                                                        harming a citizen?
                                                        The lifesaving kits currently exists what will better
                                                        ensure their proper use?
    E Requires tracking and analyzing    allfoot        Ensure that example and case studies are given    to
    pursuits and, if recommended by the                 officers in training and re training
    independent monitors, adopting a new foot
    pursuit policy.
    El Further restricts officers from shooting at      This prohibition currently exists, what will better
    moving vehicles.                                    ensure execution of policy? What are
                                                        consequences?
     E Requires CPD to adopt a policy prohibiting       Why are guidelines for firearms/guns ditferent from
    the use of Tasers for flight alone and strongly     Tasers? What are the use of force general orders?
    discourages the use of Tasers in schools and
    on students.
    E Requires monthly publication of use of         What's currently happening with this data?
    force data.                                      Will the data be 'digested' or simply'made
                                                     available'?
    Use of force was a maior concern for our community representatives. Our community has
    few issues with the appropriate application of force in challenging incidents. But the high
    propensity of use of force violation are against members of African American/black and
    Hispanic communities.

   COMMUNIW POLICING & IMPARTI.AL POLICTNG
   E lntegrates community policing principles in What does this mean from CPD's perspective? Give
    all CPD operations.                                 examples for claritv
   E Requires   structure and oversight for CPD
   officers in Chicaeo schools.
   E lmproves CPD interactions with diverse             How? Explicit testing for race bias & consequences
   communities.                                         for operating against policy.
                                                        CPD must first address racism within its ranks.
                                                        Provide demographic identification breakdown of
   Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 3 of 80 PageID #:4374
                                     *SEALED* Filed: LAlU,li-.9 Page 3 of I PagelD #:2330
-Case: 1:17-cv-06260 Document #: 164




                                                         the CPD.
     E Ensures access for individuals with               What technology can help bridge communication
     disabilities.                                       gaps with hearing impaired, non-English speakers?
                                                         Design program and training for better
                                                         identification of oersons with disabilities.
     E Requires CPD to incorporate community             Define Key Operations?
     input into key CPD operations.                      How will this be gathered/incorporated?
                                                         Provide a pathway for the integration of civilian
                                                         oolices.

     ACCOU NTABI LITY & TRANSPARE NCY
     E lmproves transparency at all stages  of           What's the goal- what does improvement upon
     misconduct investigations. Requires that every      what currently happens looks like>
     complaint to the City and the Civilian Office of    What happens before 2020?
     Police Accountability (COPA) receive a unique
     tracking number that will be linked with all
     stages of the process. By 2O2O, allows
     members of the public to track the status of
     complaints on-line.
     E Requires COPA and CPD's Bureau of lnternal        ls this dependent upon Police Union contract?
     Affairs (BlA) to complete investigations within
    180 days, and the districts to complete
    investieations within 90 davs.
    E Requires the City to ensure adequate               How many staff is adequate?
    staffing levels and training for COPA and CPD        Will there be full transparency of all facts like
    internal investieators.                              evidence sharins is reouired in court?
    E Addresses the code of silence and officer          Addresses or solves?
    collusion.                                           Guidelines already exist... what practices will be
                                                         instituted to support Public Safety employees who
                                                         reoort?
    E lmproves independence and transparency       of
    gender-based misconduct investigations,
    including req uiri ng a utomatic investigations of
    officer-involved domestic violence allegations
    and extensive review and public reporting on
    each investigation of officer-involved sexual
    misconduct and assault.
     Requires CPD and the City to use their best         Already strong resistance to the consent decree -
    efforts to renegotiate collective bargaining         what process is in place to negotiate?
    provisions, including the prohibition on             What happens to officers who refuse to comply?
    anonymous complaint investigations and
    revealing complainant identities prior to
    adm i nistrative interviews.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 4 of 80 PageID #:4375
Case:1;17-cv-06260Document#:164*SEALED*Filed:10lu,lL8Page4of8PagelD#,2331..




    E Establishes transparency into misconduct        lsthere any thought of officers holding or
    investigations and CPD-related lawsuits by        contributing to malpractice insurance vs 100%
    requiring on-going and annual publication of      taxpayer pa id settlements?
    data

    RECRUITMENT, HIRING, & PROMOTION
    E lmproves recruitment and hiring diversity       Must confront the inner department racism
    efforts.                                          There used to be high schoolcadet program which
                                                      worked wellto groom future officers.
    E Assesses fairness and transparency in           Are stats made public now or will they be?
    su   pervisor promotions.
    The perception of the CPD is not favorable among many young potentiat cadets in the African
    American/black and Hispanic communities. This is a considerable chatlenge. One of our
    member grass root community group notes this section is the most important aspect of the
    decree and requires significant community input.

    TRAINING & SUPERVISION
    0 lmproves training for probationary officers    What kind of psychological well-being check
    in the Field Training Program.                   happens along this process?
                                                     Require, monitor and provide provisions for
                                                     probationary offices to live 9 months in their
                                                     assigned area of service.
    E Requires 40 hours of annual, in-service
    training.
    E Expands supervisor training by requiring       lnclude a civilian component of this training review.
   supervisors to have ongoing, in-service
   training on topics including managerialand
   leadership skills.
   E Lowers the number of officers per supervisor    How/where will supervisors come from if people
   to one sergeant for every 10 officers and         they are currently poorly trained?
   ensures that officers have one consistent         Good this provides better accountability for
   supervisor.                                       probationary cadets and their training supervisors.

   The perception of the CPD is not favorable among many young potentiat cadets in the African
   American/black and Hispanic communities. This is a considerable challenge. One of our
   member grass root community group notes this section is the most important aspect of the
   decree and requires significant community input.

   OFFICER WELTNESS
   E lmproves efforts   to destigmatize   officer   I Must be required ongoing.
   wellness     programs.                           I tvtust be staffed so that everyone who wants/needs
                                                      to participate can.
                                                           make stress reduction/PTS training mand
   Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 5 of 80 PageID #:4376
                                     *SEALED* Filed:1}l1Llt8 Page 5 of B PagelD #:2332
-Case: 1:17-cv-06260 Document #: 164




     E Develops and implements a comprehensive           Compassion & self-compassion training modules are
     suicide prevention initiative.                      proven to help high-stress workers develop & USE
                                                         better coping skills to ease burn out, fatigue, anger &
                                                         aoathv.
     E lncreases CPD's licensed mental health            ls 10 enough given the extreme need here for 14000+
     professional staff from three to at least 10.       humans?
                                                 What about inner departmental peace circle/conflict
                                                 resolutions practices which are promoted for
                                                 communities?
                                                 Unacceptable....it is possible to get a well rounded
                                                 program and significant professionalwithout a table
                                                 of review of at least 20 mental health orofessionals.
    lmplement compassion and self-compassion training modules which are proven to help high-
    stress environment workers develop and USE coping skills to prevent and address burn out,
    fatigue, anger and apathy.

    CRISIS INTERVENTION
    E Enhances training requirements by requiring
    CPD to begin providing at least eight hours of
    ongoing training everv three vears.
    El Requires CPD to document and track all            Willthis cause work slow-downs again due to
    service calls involving individuals in crisis, and   increased paperwork?
    adopt a demand-driven model for staffing crisis
    i ntervention-certifi ed officers

    E Requires crisis intervention training for all
    CPD officers


    DATA MANAGEMENT
    E Requires CPD to create and implement an             What's in place now?
    electronic case                      2020.            Why not until 2020?

    INDEPENDENT MONITOR
    E Requires evaluation by an independent               These reports must be made available in formats
    monitor who will publicly report on consent           other than written/online. On demand
    decree progress and assist the federal judge          audio/video, etc.
    overseeing the case with enforcement.
    E!A Request for Proposals (RFP) was issued on         NOTE   -   future community input needed
    July 27,2018. Responses are due Sept. 4 and will
    be posted at chicagopoliceconsentdecree.org
    for public comment. A public forum will also be
    held with independent monitor finalists.
    EIThe Attorney General's Office and the City will
    consider all information sathered durine the
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 6 of 80 PageID #:4377
Case: 1:17-cv-06260 Document #: 164 "SEALED* Filed: l1llLlt9 Page 6 of 8 PagelD #:2333._




    monitor selection and make recommendations
    to the federal judge overseeing the case for
    consideration and



    IMPTEMENTA            ENFORCEMENT & MONITORING
    E Filed in federal court, the consent decree will
    operate as a federal court order once approved

    0 Terminates only when the City and CPD have      Who decides when full & effective compliance     is
    demonstrated full and effective compliance.       achieved?
                                                      How will this be different from the past Chicago
                                                      consent decrees with public schools & park district.



                                  GEN ERAL COMMENTS/QUEST| ONS:
           Use of 'best etforts' although defined, is concerning in how this may be interpreted very
           differently without specific measures.
           What are the current measures for the many references to'improve', 'address',
           'enhance' various?
       a   Which items in the decree rely on the Union contract being changed?
       a   The fact sheet is lacking in detail- the entire doc really needs to be read. Adding links
           to background material & offering examples will help citizens to understand.
       a   What are the baseline facts/stats for use of force, current training, etc.?
       a   Why do some things have to wait for 2020 vs 2OL9?
       a   Will the new rules also help police understand/train for what they CAN do to effectively
           deal with violent situations & not feel 'tied down by regulations'?
           Police comments show the contempt & racism within the department. What will be
           done to identifi7, address through training & eliminate officers who refuse to or are
           unable to change?
           Recruitment & training & accountability - racism is a huge problem in the city in general
           & CPD specifically.
       a   Need to look at being over policed in other ways as well with tickets, etc.
       a   COPA/IPRA - sometimes doesn't do the best job investigating bad cops due to
           withholding facts.
       a   Misconduct - political protection is the worst thing that enables bad police behavior.
       a   Community training - lacking in this decree is a program for the community to be
           educated on our rights & rights of the police
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 7 of 80 PageID #:4378
Case: l-:17-cv-06260 Document #: 164 *SEALED* Filed LAlL1"l18 Page 7 of 8 PagelD #:2334




                                          Anpendi[ B
                                 Community Centered Policing
                    To be integrated into "principles in all CPD operations"


                                                      The city should try to keep the CApS name and
                                                      vigorously restore the brand, if at all possible.
    2 ' Meetings every other month                    Hestore monthly meetings. Eoost attendance with
                                                      an all-out campaign to canvass each beat
                                                      thorouehlv and set citizens out.
    3 - Police-Community engagement                   Scan best pradices from more successfulcities to
                                                      increase police-comrnunity participation and
                                                      partnering.
                                                      Ensure that police district mirror the sanre
                                                      p.ograms across the board instead of varied
                                                               s from district to district
    4 - Special eity-wide programs and strategies     Ensure that there remains a strong
                                                      financefunding of the city's main comffiunity
                                                      relations strategies like the Chicago violence
                                                      Reduefion rtrategy, so lhatthey can become
                                                      familiar and have a chance to be inculcated in the
                                                      various troubled neighborhoods.
    5 - District CAPS operations (Beat rneetings)     Usagc of a regular meqting format which fnllows a
                                                      best practice specific curriculum of the exercise of
                                                      problenr solving.

                                                      Engage in multiple police jurisdictional *ttendance
                                                      e.g. Metra, Cook Coun8, State, Railroad etc.
    6'Distriet   CAPS   operations {Court Advocacy}   Pursue the provision ofenhanced support ofcourt
                                                      advorates, in transpcrtation and lunches to
                                                      compensate for the most stressful and taxing
                                                      section of CAPS partnering. This advocacy is most
                                                      vital and has been consistently undervalued, even
                                                                 . in the grand scope ofthings.
   7 - District CAPS eperations    (                  Required meetings at the home officefiacility of
                                                      comrnunity-based organizations. At least quarterl
   I   - District CAPS operations {CAPS training}     A larger pool of officers, other than CAPS officers,
                                                      need to be trained in the community centered
                                                      policing strategies, e.g. problem solving in

   I   - District CAPS operatians {Manpower)          Expand CAPS office manpower to cover office and
                                                      strest operations, which give the public enhanced
                                                      opportunities to build relationships with those
                                                      officers.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 8 of 80 PageID #:4379
Case: 1:17-cv-06260 Document #: 164 *SEALED* Filed: IAn1,l3.B Page 8 of 8 PagelD #:2335-




                                                          Districts need 2 community organizers assigned, to
                                                          manage the relationships, lists and connections to
                                                          the community, available for phone connections
                                                          and maintaining a strong community calendar and
                                                          social media platforms.
    10 - District CAPS operations (Schedules)             Maintain a strong community calendar which
                                                          tracks all know events, community meetings, vigils,
                                                          sporting events and school closures.
    11- District   CAPS   operations
    12 - District beat operations                         Beat officers mandatory attendance of CAPS
                                                          meeting and mandatory follow up with beat
                                                          facilitator when officers miss meetings for any
                                                          reason. Face to face contact.

                                                          Also beat officers' mandatory distribution of next
                                                          beat meeting information date, time, location
                                                          along with their business card to victims and
                                                          complaining citizens along with victim info after
                                                          completins a case report.
    13 - District beat operations (Foot Patrol)           Mandatory use of VETERAN OFFTCERS to do
                                                          meaningfulfoot patro!. 1-hour increments to build
                                                          relationships in areas of concern.
    14 - District beat operations (Park District          Strongly Reform past practices. lmprove former
    coverage)                                             sign in log process which are seriously out dated.
                                                          Police supervisors as well as park manager retain
                                                          sheets for officer performance evaluation of duty.
                                                          Mandatory check of the full facility, locker rooms,
                                                          upstairs, gymnasiums and supervisor office areas.

                                                          walk the ballfields when participants are oresent.
    15 - District beat operations (Vehicle identifiers)   Strong enforcement of the display and
                                                          maintenance of marked patrolvehicles (Beat tags)
                                                          to be properly displayed at all times so that the
                                                          community can know who they are and aftain
                                                          trust in what their patrol responsibilities are.
    16 - District beat operations (District Border        Ensure that patrolling officer do not neglect the
    patrol)                                               "other side of the borde/'when engaging along
                                                          streets that divide one district from another.
                                                          Ensure provision of full confidence from the citizen
                                                          that officers will take action on both sides of the
                                                          street and not neglect crime because it belongs to
                                                          the other district.
    17 - District beat operations (Combine services)       lncrease every possible community event
                                                          engagement and show positive teamwork with
                                                          State and county officers who have patrol
                                                          jurisdictions which.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 9 of 80 PageID #:4380
Case: 1:17-cv-06260 Document #: 1-66 *SEALED* Filed: tAllrZtLB Page 1- of 5 PagelD #:2344                              M

                                                                                                Ll,q*d*ll     L;{&l<

    Written Comments on Consent Decree
                                                                                         REDACTED
    Submission date: October I"2, 201"8

    Author: Maxwell Little, M.Ed                                                      *p-$LtrD
    Submitted to Responsible Office: CLERK OF COURT

    United States District Court                                                          off 1 22lffi
    Evereff McKinley Dirksen Federal Building
    219 South Dearbom Street, 20th Floor                                           st dffi:fffii8,H,tyffi,y*
    Chicago,IL 60604

    Re: State of Illinois vs. City of Chicago, Case No. 17-cv-S260



                                 Dear Honorable Judge Robert M. Dow Jr.,


    CONSENT DECREE INPUT - Recomnrmdation for Section: Training VII
         Focus on Continuing Education for Chicago Police Officers


      I.         BackgroundlReasou for Proposed Policy

   Curren[ly, tlre educadonal requirement to become a Police Officer in the United States of America
   generally requires a high school diploma or 60 college credit hours (Bureau of [.abor Statistics, U.S
   Department of Labor, 2018; USA Today Classifieds Blog, 2017). For example, the Chicago Police
   Depa rtm en t educatio n al requirem ent state s the followin g :


        r         60 semester hours (90 quarter hours) from an accredited college or university, or 3 years
                 active duty, or one year active duty and 30 semester hours (45 quarter hours).

   The Bureau of [,abor under Police and Detectives occupational handbook states that "most police
   and detectives must graduate from theiragency's training academy before completing a period of
   on-the-job training. Candidates must be U.S. citizens, usually at least 21 years old, and able to meet
   rigorous pbysical and personal qualifications" (Bureau of Labor Statistics, U.S Departrnent of
   Labor, 2018).

   If candidates are required to meet rigorous physical and personal qualifications, they must also      be
   required to meet rigorous educational qualificatiols before cr.rmpleting a period of on-the-job
   training. This new policy proposal urges a rigorous educational requiremenr for the Chicago Policc
   Department hiring qualification - Mandatory Critical Race Theory classes.


   0B.0B.l   B                                Submitted by: Maxwell Little, M.Ed
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 10 of 80 PageID #:4381
Case: 1:3-7-cv-06260 Document #: l-66 *SEALED* Filed: L}ltZlLB Page 2 of 5 PagelD #:2345




    While in graduate school I conducted a content analysis study examining course objectives in the
    law enforcement training certificate program at Moberly Area Community College. I was
    particularly exploring, crimilal justice course content that would be taught to students seeking to
    enter the field of law enforcement, mainly as a police officer. My goal was to understand what
    students are learning by using the social science framework of Critical Multiculturalism, similar to
    Critical Race Theory (CRD as both theories take an intersectional examination of race and other
    social identities to challenge and critique histr:rical and current systems of power that operate to
    subordinate marginalized communities. What I discovered was a lack of diversity training,
    discussions about race or ethnic studies, gender and sexual identities, economic exploitation, and
    other forrns of marginalization and injustices within society. From my opinion, the students in the
    program did not receive an adequate education that would prepare them to understand the
    multiplicity of societal issues. CRT is dedicated to developing critical thinking skills that law
    enforcement officers must have in order to establish trusted relationship with the diverse
    communities they serve.

    CRT is a pedagogy that creates critical dialogue between individuals and groups that facilities a
    challenging learning environment where the examination of self and institutions we serve and
    socialize in are explored to discover rvhether or not we are more or less complicit in the
    subordination of historically oppressed people and comrnunities.

    Here is an excerpt from m.v working paper e xamining law enforcement curriculum:

    Psychologists Joshua Conell and Anonthy Greenwald (2003) conducted a srudy and asked
           participants to press down to fire a shot or to not fire a shot at male participans either
           holding a gun or harmless object. The findings were disturbing and illuminated a serious
           raciai and prejudice dangerous problern. Panicipants fired shots more often at Black targets
           that were holding harmless objects (as cited it Myers, 2010). Fufihermore, Black males are
           more Iikely to be seen as a suspect and weapon carriers which influence discriminatory
           behavior, implicit biases, and automatic prejudices that'ncan have life or death
           consequences" (Myers, 2010, p. 314). It is sociaily constructed thought pattems and studies
           such as these that help explain why America wimessed the ragic death of Walter Scou (a
           Black male) who was shot eight times and killed by Michael Slager, a White police officer
           (Keneally, 2015). What Myers did not address is that individuals understanding of &e
           world and their view of society are fonned through historical distributions of power and
           privilege that gives supremacy to Whites while oppressing non-Whites (Kincheioe &
           Steinberg, 1998).


   Why does CRT contiauing education matter for Chicago Police Departmrnt?

   There exists a historical and present day level of mistrust between the police and communities of
   color in America. Tensions are especially high within concentrated communities of colore.g.,
   Chicago. Mapping Police Violence .org has been credited for providing credible statistics on police
   violence in America. In 2017, Mapping Police Violence reported that rhe police killed 1,147 people
   in 2017 and Black people represented 25o/o of those killed despite being only 13o/o of the United


   08.08.1t]                            Submitted by: Maxwell Lido, M.gd
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 11 of 80 PageID #:4382
Case: l-:17-cv-06260 Document #: 166 *SEALED* Filed LAftilLB Page 3 of 5 PagelD #:2346




    States of America population. The more we read into the statistics, the more we see that there is a
    serious problern with race and larv enforcenrent in this country. Black people are three times more
    Iikely to be killed by law enforcement than their White counterparts (Mapping Police Violence,
    2018). In 2015. 360/o of unarmed people killed by police were Black - unarrned Black people were
    killed at Stimes the rate of unarmed Whites in the same year.

    In 2016, the Pew Research   Ce nter discovered that "that Blacks are 25 percentage points more likely
    than whites to say the deaths of Blacks during encounters with police in recent years are signs of a
    broader societal problem and not merely isolated incidents" (Morin & Ste pler, Pew Research Center,
    2016). ln20TT,therewere68reportedpeoplekilledbyChicagoPoliceand5lof                   those6Ekilled
                    - many times killed an unarmed.
    were Black people

    The Department of Justice recently released a critical investigation report of Chicago Police
    f)epanment upon receiving an outcry from the community after witnessing the shooting of a Black
    teenager named Laquan McDonald. The following is an excerpt from the Department of Justice
    findings:

    It has never been more important to rebuild trust for the police within Chicago's neighborhoods
                    mo,st challenged by violence, poverty, and unemployment. As discussed below and
                    throughout our Report, Chicago must undergo broad. fundamental reform to restore
                    this trust. This will be difficult, but will benefit both the public and CPD's own
                    officers...

   Our   filding that CPD engages in a pattern or practice of force in violation of the Constitution   is
                    based on a comprehensive investigation of CPD's force practices and a close
                    analysis of hundreds of individual force incidents. We reviewed CFD's policies
                    related to the use, reporting, and investigation of force, including older versions of
                   polices that were effective during our review period, and CPD's proposed revised
                   policies. We spoke with officers at all ranks, including the Superintendent and the
                   Chief and Deputy Chief of the Bureau of Patrol, to understand how officers are
                   trained to use force, their view of when force is appropr ate, and how the policies
                   are interpreted in practice throughout CPD. We also did an in-depth review of
                   officer reports of force, civilian complaints of force, and CPD's and IPRA's review
                   of force, and investigations of allegations of excessive force. We reviewed all
                   documents we were provided related to over 425 incidents of less-lethal force,
                   including representative samples of officers' own reports of force, and of
                   investigations of civilian complaints about officer force between January 2011- and
                   April 2016. We also reviewed over 170 files related to officer-involved shootings.
                   'fhe pattern of unlawful force we found resulted from a collection of poor police
                   practices that our investigation indicated are used routinely within CPD. We found
                   that officers engage in tactically unsound and unnecessary foot pursuits, and that
                   these foot pursuits too often end with officers unreasonably shooting
                   someone-including unarmed individuals. We found rhat officers shoot at vehicles
                   without justification and in contradiction to CPD policy. We found further that
                   officers exhibit poor discipline when discharging their weapons and engage in
                   tactics that endanger themselves and public safety, including failing to await backup
                   when they safely could and should; using, unsound tactics in approaching vehicles;
                   and using their own vehicles in a manner that is dangerous. These are issues that

   08.08.18                              Submiuod by: Maxwell Little. M.Ed
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 12 of 80 PageID #:4383
Case: 1:17-cv-06260 Document #: 166 *SEALED* Filed: LAn2l18 Page 4 of 5 PagelD #:2347




                     can and must be better addressed through training, accounubility and ultimately
                     cu   ltu ra I   chang   e (Se e   I )'.- i.lr;1   1.Lreil:.Al"*[*!t   i:*.#i,-tl).

    Moreover, within the Department of JusLice investigation and findings, the word education appears
    a total of 10 times. Within the 10 times education appears, the only continuing education Chicago
    Police officers may experience as reported by the Depanment of Justice:

    CPD also docs not provide regular refrosher trainings on important basic skills that can help reduce
                  the need for the use of force, including deadly force. These include proper
                  handcuffing techniques and pursuit tactics. At a minimum, generally accepted
                  policr practices dictate at l€ast 40 hours of cortinuing education per year, which
                  usually includes roughly 24 hours of force-refresher skills. Several CPD officers
                  reported to us that, once they left the Academy, they were not required to retrain on
                  any basic skills (Department of Justice, 2017).

    We rnust challenge and change the current hiring practices of Chicago Police Department.
    Understanding the power and privileges police officers occupy in society, failing to examine and
    challenge educational requirements is dangerous to the Chicago Police Department, the officers
    thernselves, but it is especiall.v dangerous for community members * especially people of color. An
    uncritical examinatiou of why a rigorous educational requirement does nr:t exist for law
    enfnrcement officers preserves the status quo.

    Ian Haney Lopez (2006) stated that'-law influences what we look like, the meaning ascribed to our
    looks, and the material reality that confirms the meanings of our appearances" (p. 79). We have
    wituessed Black men arrd women being murdered by law enforcement officers atl too often * many
    times unarmed, many times when there is no reasonable suspicion of criminal activity.

    Concerned scholars and citizens can no longer allow our state and local law enforcement agencies
   to weaponize Blackness. We must confront individuals within Iaw enforcement who exhibit
   excessive acts of violence, but we must also confront, challenge, and critique our complicit criminal
   justice systern for perpetuating state sanctioned police violence rvithin communities of color, The
   absence of Critical Race Theory curriculum in law enforcement educadon is not only dangerous
   but, it is a form of educational violence. An uncritical examination of negative social constructs
   concerning communities of color and individuals who live in those communities created under the
   umbrella of white supremacy is dangerous. We must hold legislators and law enforcement
   policy-makers accountability and fight to change inadequate educational requirements in law
   enforcement for the salety and protection of all communitjes.

   I propose that rve start at the most critical level and that is requiring all police officers in Chicago
   (including leadership and department staff) to take rigorous Critical Race Theory courses.


    IL        ()verview of Proposed Policy

         I.   From having studied Critical Race Theory and conducting a working paper on a law
              enforcement certificate program while earning my master's degree in Educational
              Leadership and Policy Analysis, I propose to help build the necessary curriculum along

   08.08.18                                            Submiued by: Maxwell Little, M.E,d
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 13 of 80 PageID #:4384
    1:17-cv-06260 Document #: 166 *SEALED*         LOllZlL9 Page 5 of 5 PagelD #:2348




             with Chicago Police Policy makers, invested community members, knowledgeable CRT
             scholars, and other necessary cnnstituents.

       2.    I propose that the Consent Decree final draft include a continuing educational requlrement
             Ior the Chicago Police Department hiring qualifications by January 1, 2020.

       3,    I propose that all new candidates be required to take Critical Race Theory designed courses
             while enrolled in required training academy. I propose current, including veteran and
             leadership within Chicago Police Department take Critical Race Theory designed courses as
             continuing education throughout the year. I propose that upon completion of courses witlrin
             the Critical Race Theory Academy, each successful candidate will receive a certificate of
             cornpletion.

       4.    I propose that Chicago Police Policy rnakers collaborative with local colleges and
             uriversities to establish earned college credit for suecessful completion of Critical Race
             Theory Academy.

       5.    I propose that while candidates and officers are enrolled in the designed courses that tlrey
             are to meet 60 hours of community engagemenr wi&in the districts they will serve or
             currently serve in order to build customized relationship with community members, I
             propose this to be done in or out of uniform * preferably out of uniforrn e.9., on an off day.

       6.    I propose the Chicago Police Department to host a Critical Race Theory conference one
             year after the first graduating Critical Race lliheory Academy Class. This conference
             proposes to allow those of have successfully completed the Academy to present their work
             i.e., papers from classes and research to discuss among their peers and other law
             enforcement agencies from other cities and states.




  08.08.1B                                Submitted by: Maxwell Liule, &{.Hd
      Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 14 of 80 PageID #:4385
          1:17-cv-06260 Document #: 167 *SEALED*         LOllZlLB Page 1 of 3 PagelD #:2349


l.)"a*wa\l Lr*th
                                                     Written Comments on Consent Decree
REDACTED
                                                     Submission date: October 1.2,2018


                                                     Author: Maxweil Little, M.Ed

                                                     Submitted to Responsible 0ffice: CLERK OF
                         {                           COURT
               rrI LH                                United States District Court
                                                     Everett McKinley Dirksen Federal Building
                   srT t 2 ?01S                      219 South Dearbom Street, 20th Floor

          ur.ffiff*t:ffirHfi?ffiro                   Chicago,lL 60604


                                                     Re: State of Illinois vs. Crty of Chicago, Case No.
                                                     17-cv-6260



                               Dear Honorable Judge Robert M. Dow Jr.,

          CONSENT DECREE INPUT - Recommendation for Section Vl Recruitment, Hiring, and
            Promotion: Focuses on strengthening the Chicago Police Department Application

        l. Background/Reason for Proposed Policy

        The Department of Justice lnvestigate Report on Chicago Police Department found that the
        Chicago Police Department has engaged in systemic racially discriminatory conduct. For
        example, the Department of Justice lnvestigate Report found:

        Our investigation found also that CPD has tCIlerated racially discrirninatory conduct
        that not only undermines police legitimacy, but also contributes to the pattern of
        unreasonable force. The pattern or practice of unreasonable force, coupled with the
        recurrence of unaddressed racially discriminatory conduct by officers further erodes
        community trust and police effectiveness. Our review of complaints of racially
        discriminatory language found repeated instances where credible complaints were not
        adeguately addressed. Moreover, we found that some Chicago police officers expressed
        discrlminatory views and intolerance with regard to race, religion, gender, and national
        origin in public social media forums, and that CPD takes insufficient steps to prevent or
        appropriately respond to this animus. As CPD works to restore trust and ensure that policing
        is lawful and effective, it must recognize the extent to which this type ol rnisconduct
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 15 of 80 PageID #:4386
Case: 1:17-cv-06260 Document #: 167 *SEALED* Filed'. 10112118 Page 2 ol 3 PagelD #:2350




    contributes to a culture that facilitates unreasonable force and corrodes community trust. We
    have serious concerns about the prevalence of racially discriminatory conduct by sorne
    CPD officers and the degree to which that conduct is tolerated and in some respects caused
    by deficiencies in CPD's systems of training, supervision and accountability. ln light of
    these csncerns, combined with the fact that the impact of CPD's pattern or practice of
    unreasonable force fall heaviest on predominantly black and Latino neighborhoods,
    restoring police-community trust will require remedies addressing both discriminatory
    conduct and the dispropofiionality of illegal and unconstitutional patterns of force on
    minority comrnunities (Department of Justice lnvestigation Report, 2AL7).

    Currently, the Chicago Police Department hiring standards does not include a questionnaire on
    the application that would exclude potential candidates from being hired if they have expressed
    discriminatory views and intolerance with regard to race, religion, gender, and nationalorigin by
    using the Computer Voice Stress Analyzer exam. lf the Department of Justice lnvestigative
    Report discovered that the Chicago Police Departrnent has discriminated against citizens CIf
    Chicago based on race and other social identities, it makes sense that the department be
    required to include a questionnaire that would eliminate potential candidates who have
    expressed discriminatory behavior. By doing this, the department will strengthen its hiring
    practices and gain trust with cornmunities of color.

    Recently, the Chicago Police Department relaxed its hiring standards by eliminating past
    marijuana use as an automatic disqualifier provided candidates have not smoked in the last
    three years. lf the Chicago Police Department can eliminate past marijuana usage in the last
    three years to increase their applicant pool, they ought to implement a questionnaire to exclude
    individuals who have exhibited discriminatory views and intolerance wilh regard to race, religion,
    gender, and nationalorigin. ln order to change a system, we must challenge institutional
    practices to rid the systern of root problems.

    ll. Overview of Proposed Policy

    L.      Frorn having experienced going through a hiring process to become a police officer in
   Columbia, Missouri and knowing that the Chicago Police Department has a history of
   exhibiting discriminatory behavior which have life and death consequences for people of
   color, particularly Black and Latin@ people in the city of Chicago, I propose that the
   Chicago Police Department be mandated to strengthen its hiring standards by implementing
   a questionnaire that would exclude potential candidates from being hired if they have
   expressed discriminatory views and intolerance with regard to race, religion, gender, and
   nationalorigin.

   2.      I propose that Chicago Police Department implement the above questionnaire and use
   the Computer Voice Stress Analyzer exarr to see if potentialofficers are being deceptive while
   answering the proposed question in order to validate the truth.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 16 of 80 PageID #:4387
Case: 1:17-cv-06260 Document #: 167 *SEALED* Filed: 10112118 Page 3 of 3 PagelD #:2353.




    3.    I propose that this policy be implemented under the consent decree.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 17 of 80 PageID #:4388
Case: 1-:17-cv-06260 Document #: 198 *SEALED* Filed; 1OlI2l18 Page L at 2 PagelD #:2458                       {*


                                                                                            lyj
  Clerk of Court
  United States District Coux
                                                                                     FT&ED
  Everett McKinley Dirksen Federal Building
  ?19 South Dearborn Street,20th Floor                                                OCI   II    Zuts
  Chicago, IL 606M
  Re; ,Srare of'lllinois v. Ciry r$ Chiutgo" Case No. l7-cv-6260
                                                                             "mff?$iB#ft$,*,
  To the Honorable Roben M. Dow Jr.:
           I write to support a conseRt decree to rrform the pattern       of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities, The propeised eonsent decree includes long
  overdue refbnns io snsure the City and CPD rscruits, hires, trains. ancl supervises officers to
  respect the constitutional and civil rights af all people in Chicago. Over Lhe past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongr:ing oversight from this Court is necessary [o ensure patterns
  of excessive torce do not continue for decades more.
          I also believe that the proposed consent decree does nnt go far enough. Some steps I expect
  the City to take outside r:f this consent decree process, such as finally passing an *rdinanci on
  civilia* oversight developed with CAPA, Other steps, like the reforms advocated by the plaintiffs
  in the Cowmunities United, et al. v. Ci* *f Chk:ago and Campbell.v, Cirx* af Chit:aga lawsuits {the
  Coalition) regarding the need to expand diversion efforts, $upport survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before ir is finalized.

           I want to draw the Court's attention to a l'ew discrete gaps before the consent        decree is
  approved:

      l.   The City Should Investigate AII Incident"s That Lead to Lawsuits. Taxpayers have
           to pay firr settlements of lawsuits regarding ofTicer"misconduct basecl on the City Law
           Departmento$ workn while COPA-a separate City ageney which oversees police
           officers*is not required to investigate the facts alleged in those lawsuits- COPA should
           be required to dedicate resource$ to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree $ 4S5) COPA also should investigate
           when a criminal court finds there has been misconduct,

     ?.    Investigative Agtncies Should Be Required to Preserve Evidenee Prornptly Upon
           Receiving Civilian Complaints. (Y 460) The agencies mu-st reach out to third parties
           within hourso or at least within a couple days, of receiving a complainr to try to preserve
           evidence like videos that businesses and others routiuely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans havc
           a disability, so disabilities need to be considered in every way police interast with the
           public and thcy certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 18 of 80 PageID #:4389
Case: 1:17-cv-06260 Document #: 198 *SEALED* Filed: 10112118 Page 2 of 2 PagelD #:2459



               bulletin about disabilities in officers' mailboxes won't adecluately prepare thern to
               respecttully and safely interact with the public. (Y 69) This is irrsufficient to address the
               dispropartionate use of excessive force against people with disabilities. Also, CPD
               should be required to safeguard personal health information they collect about people.
               $ l20l
         4.    CPD Should Not Decide for Itself lVhether It Is Discrirninating. (11 80) While CPD
               should learn how to identify its own discrimination, for the public to be able to trust
               the findings, an independent rnouitor mu$t decide what standards will be used to asses$
               discrimination. The proposed decree allows rhe CPD to seleet its own $tatistical
               methods"

         5.   CPD Should Have a Process to Share Sindings Related io Olficer Credibility. (S
              445) In 2017. the Department of Justice report noted with surprise that Chicago does
              not have a sysitem in place for CPD tcr provide findings related to officer credibility to
              prosecutors so the information may in turn be provided to criminal defendants. This
              proce$s is required under the constitution. Why doesn't CPD automatically provide this
              infrrrmation? All too often victims of excessive tbrce by CPD ofticers are criminally
              charged and tbrcetl to defend themselves in court. They, and defense attorneys, should
              not have to know to make special requests to try to get this important information.

           I also want to expre$s my frustration that there are rnany other reforms that are needed to
  create accountability fbr ot?icers' misconduct, but which arc not addressed in the proposed consent
  decree because the decree does not alter the police unions' c,ontracts. (q 7l I ) I expect the City tt>
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finnlly, I thank the Court for providing this opportunity for comrnents and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Depafiment; the Coalition of organizational plaintiffs who has educated the
  communily ahout the decree and has committed to mnnitoring and enfi:rcing it; and the Attomey
  Ceneral for bringing thir lawsuit on behalf of residents. We all must view this con,sent decree as a
  starting point, rather than a fini*h line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice sy$tern.


  Respectfully,
                                   !"
     {
     ':.      ii,l.,    rl   /1                                                         t rt
              Ll{ lii: t{    fi   fl* tii   f,ri   lt   lt                     October
                                                                                        tit
                                                                                       l','.Z0tB
  Printed"full name



                       REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 19 of 80 PageID #:4390
Case: 1:17-cv-06260 Document #: 199 *SEALED* Filed: tOlLZl1-.S Page 3- 2 PagelD #:2461.                     r,
                                                                                        .of
                                                                                        1

                                                                                  #,)   3,I&ED
  Clerk o1'C*urt
  United States District Court                                                              OCi   r Z taw
  Everett McKinley Dirksen Fedcr*l Building
  ?19 South Dsarborn Street, Z0th Floor                                       c,.E#tKB,3ffi#X,*,
  Chicago, IL 60604
  Re: State of lllinois v. Ci4; a{ Chicago, Case No. l7-cv-6260




  Tn the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to rsforrn the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profr:und impact on too many Black and
  Latinx Chicagoans and per:ple with disabilities. T'he proposed consent decree includes long
  overdue retbrms to ensure the City and CPD recruits, hires, rrains, and supervises officers to
  respect the constitutional and civil rights of a/l people in Chicago. Oyer the past t'ew decades, our
  leaders have not besn able or willing to follow-through on promises to $top unlawful patterns ltnd
  practices of misconduct by CPD. Ongoing oversight from this Court is neeessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process. such as finally passing an ordinance on
  civilian oversight developed with CAPA. Other steps, like the refornrs advocated by the plaintiffs
  intheCommunitiesUnited,etal.v.Cit:,of Chit'agoandCuntpbell r. (iry r.rf Chir:ugolawsuits(the
  Coalition) regarding the need to expand diversion efforts, $upport survivors of police violence,
  limit use nf force in schools, and improve crjsis interventisn, can and should be addressed by the
  Parties in this corsent decree betbre it is finalized.

          I want to draw the Court's attention to a t'ew     discrete gaps befbre the consent decree is
  approved:

      1. The City Should Investigate AII Incidents That L€ad          to Lawsuits. Taxpayers have
          to pay for settlements of lawsuits regarding officer misconduct based on the City l-aw
          Department's work, while COPA-a separate City agency which oversees police
          officers-is not required to investigate the facts alleged in those lawsuits. COPA should
          be required to dedicate resources to investigate these incidents in order to prevenr
          repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
          nf the officers' bad behavior. (Pr<rposed Decree { 485i COPA also should investigate
          when a criminal court finds there has been misconduct.

     .,
          Investigative Agencies lihould Be Required to Preserve Evidsnce Promptly Upon
          Reeeiving Civilian Cbmplaints. {q 460) The *gencies must reach out to rhird parties
          within hours, or at least within a couple days, of receiving a conrplaint to try tCI preserye
          evidence like videos that businesses and otheff routinely delete.

     3.   Disabilities Should Nst Be an Afterthaught. Approximately I in 4 Chicagoars have
          a tlisability, so disabilities need to be considered in every way police interact with the
          public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 20 of 80 PageID #:4391
Case: 1:17-cv-06260 Document #: 199 *SEALED* Filed: 10112118 Page 2 ot 2 PagelD #:2462



           bullctin atrout disabilities in officcrs' mailboxes won't adequately prepare them to
           respecrfully and safely interact with the public. (11 69) This is insutlicient to address the
           disproportir:nate u$e nt'excessive force against people with disabilities. AIso- CPD
           should he required to safeguard personal hsalth information they collect about people.
           ({   120)

      4.   CPD Should Not Decide for ltsolf lVhether It Is Discrlminating. ({[ S0) While CPD
           shnuld learn how to identify its own discrimination, for the puhlic to be able to trust
           the findings, an independent monitor must decide what standards will tre used to a$sess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Officer Credibility. (g
           445) In 2017, the Dcpartment of Justice report noted with surprise that Chicago does
           not have a system in place fur CPD to provide findiags related to officer credibility to
           prosecutors $o the infr;rmation may in turn be provided to criminal defendants. This
           process is required under the constitution" Vfhy doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this imptrtant infcrrmation.

           I also want to express my frustration that th*:re are many other retbmrs that al'e needed to
  create accountatrility for officers' misconduct, but which are not addressed in the proposed consent
  decree hecause the decree does not alter the police unions' contracts. ([ 7l l] I expecr the City to
  prioritize removing these cr:ntractual btrriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for pmviding this opportunity for cornments anel for caret'ully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Departrnent; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enf,orcing it; and the Attorney
  Ceneral for bringing this lawsuit on behalf of re*idents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  larr' enforcernent and the justice sy$tem.



  Respectfully,



                                                                                    /0 r .20t8
                                                                           ocrober----T
  Printed titll flame


   rtl*-l dj            t'tu*X
REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 21 of 80 PageID #:4392
Case: 1:1-7-cv-06260 Document #: 200 *SEALED* Filed: 10l12lt9 Page                   Lol2      PagelD #:2464
                                                                                                               V)



  Clerk of Court
                                                                                     S'I Ir fi D
  United States District Court
  Everett McKinley Dirksen Federal Building                                            0[I t 2 20ts
  219 South Dearborn Street, 20tt Floor
                                                                                   THOII,IAS   O   ERUTON
  Chicago, IL 60604                                                           cunK u.s orsTRtcrc0unr
  Re: State of \llinois v. City af Chicago, C&se No. l7-cv-6?60




  To the Honorahle Robert M. Dow Jr":
          I write tn support a consent decree to reform the pattern of exce,ssive force by the
  Chicago Police f)epartment (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed coRsent decree includes Iong
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect thc constitutional and civil rights of all people in Chicago" Over the past few decades, our
  leaders have not been able or willing to follow-lhrough on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight fronr this Court is necessary to ensure patterns
  of excessive force do not continue fnr decades more.
          I also believe thal the proposed consent decrec does not go farenough. Some steps I expect
  the City to take outside of thi* conscnt decree process. such as finally pa"rsing an ordinance on
  civilian oversight developed with CAPA. Other steps, like the refiorms advocated by the plaintiffs
  inthe Communities United, et al. v. Ciry af Cltic*go aad Campbell v. Ciry of Chirago lawsuits {the
  Coalition) regarding the need to expand diver*ion efforts, $upport survivoru of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalir"ed.

           I want to draw the Coun's ettention to a lew discrete      gaps trefore the conseni decree is
  approved:

      l.   The City Should Investigate All Incidenls Thnt Lead to Lawsuits. Taxpayers have
           to pay for srttlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City egency which oversees police
           officers*is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resourcs$ to investigate thexe incidents in order to prevent
           fepeat, unnece$s&ry harm (and millions of dollars in setrlements) when the City is aware
           of the off icers" bad behavior. (Froposed Decree $ 485) COPA also should investigate
           when a criminal court finds there has been misconduct-

     ) Investigative Agenciat Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. ffi a60) The agencies must reach out to third partie$
           within hours, or at least within a couple days, of receiving a complaint to try tCI preserve
           evidenere like videos that businesses and other$ routinely delete.

      1_   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they ceftainly must be considered when ofTicers usie force" Futting a training
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 22 of 80 PageID #:4393
 Case: 1:17-cv-06260 Document #: 200 *SEALED* Filed: 1An2lL8 Page 2 ot 2 PagelD #:2465



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and saf'ely interact with the public. {S 69) This is insufficient tr: address the
            disproportionate us€ of excessive force against people with disabilities. Also, CpD
            should be required to safeguard personal health information they colleet about people.
            g   120)

       4. CPI) Should Not Deeide for Itself Whether It Is Discriminating. $ 80) While CPI)
            should learn how to identify its own discrimination, for the public to be able to tru$t
            the findings" an independent monitor must decide what standards will be used to asse$$
            discrjmination. The proposed decree allows the CPD to select its own statistical
            methods.

       5.   CPD lihould Have a Process to Sharr Findings Relatcd to Ollicer Credibility. ({
            445) In 2017. the Department of Justice report noted with surprise that Chicago does
            not have a $ylitem in plaee for CPD to provide findings related to officer credibiliry to
            prosecutofii so the information may in turn be provided to criminal defendants. This
            proce$$ is required under the constitution.li/hy doesn't CPD automati*rlly provide this
            information? AII too often victims of excessive furce by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this important information.

            I also want to express my frustratiofl that there are many other ret'omrs that are neecled to
   create accountability t'or officers' misconduct, but which arc not addressed in the proposed consent
   decree trecause the decree does not alter the pulice unions' contracts" (S 7l l) I expect the City to
   prioritize rcmoving these contraetual barriers to reform when it negotiates collective bargaining
   agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition ol'organizarional plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attomey
  General for bringing this lawsuit on behalf of re*idents. We all must view this consent decree as a
  $tafiing point, ruther than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectt'ully,



                                                                            october   I fi ,xll*




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 23 of 80 PageID #:4394
Case: 1:17-cv-06260 Document #: 201- *SEALED* Filed: rcl12lL8 Page 1. ot 2 PagelD #:2467                  le\
                                                                                                          Id




  Clerk nl'Court
  United States District Court
                                                                                t}J   SIr&EID
  Everett McKinley Dirksen Federal Building
  2t9 South Dearborn Sneet. 20th Fkmr                                                 0cI r   I e0rs
  Chicago,IL 606(X
  Re: .9tcrre tf lllinois v. City oJ'Chic:ago, Case No. 17 -cv-626}
                                                                           "r.r#?i$3Bffi#x,*,

  To the Honorahle Robert M. Dow Jr.:

            I write to support a consent decree ta reform the pattern       of excessive foree by the
  Chicago Police Department (CPD), which has had a profounel impact on roo many Black and
  Latinx Chicagoans and people with disabilities. The proposed consenl decree includes long
  overdue reforms r$ ensjure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a/I people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on prornises to stop unlawful p&rtcrns and
  practices r:f misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive tbrce do not continue fbr decades more.
           I also believe that the proposed sonsent decree does nat go far enough" Some steps I expect
  the City to take outside of this conssnt decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffs
  in the comrnunities united, et al. v. crt"v af chicagc and cawpbell v. city* r{'chicuga lawsuits (the
  Coalition) regarding the nced to expand diversion efforts, support survivors of police violence,
  limit use of forcr in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this con$ent decrcc bcfore it is finalized.

           I want   tei draw the Court's attention to a f"ew discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate All Incidents That Lead to Lawsuifs. Taxpayers have
           to pay fnr settlements of lawsuits regarding officer misconduet based or fie City Law
           Department's work, while COPA*a separate City agency which ovorsees police
           officers-is not required to investigatc the facts alleged in those lawsuits. COPA should
           he required to dedicate resourceri to investigate these incidents in order to prevent
           repeat, unnecestiary harm {and millions of dollars in settlements) when the City is aware
           of the r:fficers' bad behavior. (Proposed Decree S 485) COPA alsr: should investigate
           when a criminal court finds there has beeu misc<;nduct.

     2.    Investigative Agencies Should Be Required to Pre*erve Evidence Prcmptly Upon
           Receiving Civilian Complalnts. (11 460i The agencies mu.st reach out to rhird ptrries
           within hours, or at least within a couple days, ol'receiving a complaint to try to preserve
           evidense like videos that businesses and others routinely delete"

     -)-   Disabilities Should Not Be an Afte$hought. Approximately I in 4 Chicagoans have
           adisability, so disabilities need to be considered in every way police inreracr with the
           public and they certainly must be considered when otlicers use force. Putting & training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 24 of 80 PageID #:4395
Case: 1:17-cv-06260 Document #: 201- *SEALED* Filed: 10112118 Page 2 at 2 PagelD #:2468



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respecrfully and safely interact with the public. (1 69) This is insutficient to address the
           disproportionats use of exccssive force against people with disabilities. Also, CPD
           should be required to safeguard personal health infonnation they collect about people.
           {1t 1?0)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. (S S0) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to asr;ess
           di.scrjmination. Thi: proposed decree allows the CPD to select its clwn statistical
           methods.

      5.   CPD Should Have a ?rocess to Share Findings Related to Oflicer Credibility. ($
           445) ln 2017, the Department of Justice repoft noted with surprise that Chicago does
           not havq a system in place for CPD to preivide findings related to otficer credibility to
           prosecutors so the infornration may in turn be provided to crjminal defendants. This
           process is required under the constitution. Why doesn't CFD automatically provide this
           infbrmatiq:n? AII too often victims of excsssive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this impnrtant information.

           I also wanf tc) exprsss my trustratio[ that there are many other reforms that are needed to
  sreate accountability for officers' misconduct, but which are not addressed in the propo,sed consent
  decree because the decree does not alter the police unions' contracts. (S 7l I ) I expcct the City to
  prioritize renroving these contractual barriers to reform when it negotiateli collective bargaining
  agreements.

          Finally, I thank the Court tbr providing this opportunity for ccmments and for carefully
  considering this tiecree: the many CPD members who contributed to the decree and a"re working
  hard to imprnve the Department; the Coalirion of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring anrl enforcing it; and the Attorney
  Ceneral for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting poinl, rather than a I'inish line, for repairing institutions that caused decades ot'mistrust of
  law enlbrcement and the justice system.


  Respectfully,


                                                                          Octr:ber    ll    , ?018




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 25 of 80 PageID #:4396
Case: 1:17-cv-06260 Document #: 213 *SEALED* Filed: rcnZll9 Page latZ Pagelp #:25A4                                      f-6




                                                                                 E'"{                               \
  Clerk of Court                                                                 W S
                                                                                 W    ffi ff
                                                                                      &   ii
                                                                                          'E**
                                                                                               tr*.-*rt
                                                                                               I-t      :
  United States District Cr:urt                                                                !.'-"*x :
  Everett McKinley Dirksen Federal Building
  2 t9 South Dearborn Street, 20th Floor                                                 0cT 1;) 3fiX8
                                                                                                             -a
                                                                                                              tq
  Chicago, IL 60604
  Re: Strrte oJ'lllirutis t,. Ciryo of Chicago, Case No. 17-cv-6260               Th{cMAS G. Afti_iT{::,1
                                                                               f;Lf;ftK, LJ.S,,:iSTi{li:-i [,i",i-j.,1



  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to reform the pattern of exccssive force by the
  Chicago Police Departmcnt {CPD), which has had a prafbund impact on too many Black and
  I-atinx Chicagoans and pcoplc with disabilities. Thc praposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a/l people in Chicago. Over the past few decades, our
  leaders have not bcen able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight frorn this Court is necessary to ensure patterns
  of excessive force do nclt continue for decades more.
          I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this con$ent decree process, such as finally passing an ordinance on
  civilian oversight developed with CAPA. Other steps, Iike the reforms advocated by the plaintift,r
  in the Cornmunities Unitecl, et al. v. t:ity af Chicago and Campbell v. City of Ctticago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to a few     discrete gaps betbre the consent decree is
  approved:

      1. The City Should Investigate AII Incidents That Lead            to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's w<)rk, while COPA-a scparatc City agency which ovcrsees police
           officers*is not required to investigate the facts allegetl in those lawsuits. COPA should
           be required to dedicate resources to investigate these ineidents in order to provent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officerc' bad behavior. (Proposed Deeree { 485} COPA alsr: shoulcl inve.stigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencie* Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. (S 460t The agencies must reach eut to third panies
           within hours, or at leas{ within a couple days, of receiving a complaint to try to prese{ve
           evidence like videos that businesses and other$ routinely delete.

     -)"   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities nesd to be considered in every way police interact with the
           public and they certainly mu$t be considered when officers u$e force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 26 of 80 PageID #:4397
Case: 1:17-ev-06260 Document #: 213 *SEALED* Filed: t0l12ll8 Page 2 of 2 PagelD #:2505



           bulletin about disao-ilities in officers' mailboxes won'l adequately prepare lhem to
           respectfully and safely interact with the.public. (1[ 69) This is insuff]cient to address the
           disproportionate use of exces.sive force against people with disabilities. Also, CPD
           should be required to safbguard personal health information they collect about people.
           (t   120)

      4.   CPD llhould Not Detide for ltself Whether It Is Discrinrinatirg, (I S0) While CPD
           should learn how to identify its own discrimination, fbr the putrlic to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5" CPD Shauld Have a Process to Share Findings           Related to Oflicer Credibility. ffi
           445) hi ?017, the Department of Justice report noted with surprise that Chicagr: does
           not have a system in place tbr CPD to providr findings related to ofl.icer credibiliry to
           pro$ecutors so the information may in turn be provided to criminal defbndants. This
           procesii is required undsr the constitution, Why doesn't CPD automarically provide this
           infrrrmation? All too often victims of excessive force by CPD officers are criminally
           charged and tbrced to defend themselves in eourt. They, and defense attomtlys, should
           nol have to know to make special requests to try to get this important infbrmation.
           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for olficers' misconduct, but which are not addressed in the proposed consent
  rlecrce trecause the rlecree does not alter the police unions' contracts. ({[ ? I I ) I expect the City to
  prioritize removing these contractual. barriers to reForm when it negotiates collective bargaining
  agreemsnts.

           Finally, I thank the Court t'or providing this oppr:rtunity for commenrs and for caret'ully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard tr: improve the f)epartment; the Coalition of organizational plaintift's who has educateel the
  cotnmunity about the decree and has committed to monitoring and enforcing it; and the Attorney
  Ceneral tor tiringing this lawsuit on behalf of residents. V/s all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice sy$tem.


  Re,spectt'ully,



                                                                           October   1u ,2018
  Printedfull nam.




                       REDACTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 27 of 80 PageID #:4398
Case: 1:17-cv-06260 Document #: 314 *SEALED* Filed: LAlL2llB Page 1 of 2 PagelD #:33.12

                                                                                           u/
  Clerk of Court
                                                                                    r'I I. ED
  United States District Court
  Everett McKinley Dirksen Federal Building                                           oci I 2 ?,aw
  219 Sou& Dearborn Street,20th Floor
  Chicago, IL 60604                                                         ,u#?t$13ff$3[,n
  Re: Starr of lllinois v. City rd Chicogct, Ca$e No. l7-cv-6260




  To the Honorable Robert M. Dow Jr.:

           I write to suptrrort a coneent decree to reform the pattern      of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruit$, hires, trains, and supervises officers to
  respect the constitutional and ci.vil rights of all people in Chieago. Over the past few decades, our
  Ieaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of rnisconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decade.s more.
          I also believe that the proposed consent dercree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finatly passing an ordinance on
  civilian oversight developed with GAPA. Other steps,like the reforrns advocated by the plaintiffs
  in the Communities United, et al. v. City of Chicagct and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivo:s of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attentior to a few discrete gaps before the consent     decree is
  approved:

      1.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate r€sources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree { 485) COPA al.so should investigate
           when a criminal court finds there has been misconduct.

     2. Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
        Receiving Civilian Complaints. ({ 460) The agencies must reach out to third pafiies
        within hours, or at least within a couple days, of receiving a complaint to try to pre,serV€
        evidence like videos that businesses and others routineiy delete.

     a
           Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a raining
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 28 of 80 PageID #:4399
Case: 1:17-cv-06260 Document #: 314 *SEALED* Filed: t1lLZl18 Page 2 of 2 PagelD #:31-13



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (Y 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           (s 120)

      4.   CPD Should Not Decide for Itself l{hether It Is Discriminating. (ltS0) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Officer Credibitity. g
            4451 In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in tum be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD autornatically provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           charged and fbrced to defend themselves in court. They, and defense attorney$, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. ({ 7l l) I expect the City to
  prioritize removing these contractual barriers to refbrm when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  struling point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,



      / arr{ F;en*                                                        october    lO ,ron
  Printedfull name




     REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 29 of 80 PageID #:4400
Case: 1:1-7-cv-06260 Document #: 338 *SEALED* Filed: l1lLZlLg Page L ot 2 PagelD #:3183



  Clerk of Cr:urt
  United States District Court
                                                                                          s'rfbo
  Evcrett McKinley Dirksen Federal Building
  219 South Dearbom Street,20th Floor
                                                                                           0CI   i ir ?u,l
  Chicago, IL 60604
  Re: Srate rsJ' lllirxtis v. Ci4' af Chicago. Case No. l7-cv-6360
                                                                                 ctE#m{$rnrCriijunr
                                                                                      g-{RuroN



  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to reform the pattern of sxcqssive force by the
  Chicago Police Department (CPD), which has had a profound impact on tclo many Black and
  Latinx Chicagoans and people with disabilities. The proposed consenr decree includes long
  ol'erdue reforrns to en$ure the City and CPD recruits, hires, tr*ins, and *upervises otficers to
  respect the constitutional and civil rights of a// people in Chicago. Over the pa$t few decades, our
  leadcrs have not bccn able or willing to follow-through on promiseii to $top unlawful p*tterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure pittterns
  of excessive force do not continue fbr dscade.s rnore"

          I also believe that the proposed consent decree does not gn far enough. Some step; I expect
  the City to take outside of this consent decree proeess? such as t'inally passing an ordinance on
  civilian oversight developed with CAPA. Other step$,like the reforms advocated by the plaintiffs
  in the Cornffi uttitits United, et al. v. Citr* o7'rrrtrcgo and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion eff,orts, support survivors of police violence,
  limit use of force in schools, and improve crisi* intervention, can and should bs acldressed by the
  Parlies in this consent decrse lretbre it is finalized.

           I want to draw the Court's attention tn a few discrete     gaps before the consent decree is
  approved:

      l.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconducr bascd on the City Law
           f)epartment's work, while COPA-a separate City agency which oversees police
           officers*is not required to investigate the facrs alleged in those Iawsuits. COPA shoulcl
           be required to dedicate resources to investigate these incidents in order to prcvent
           repeat, unnccessary harm (and millions of dollars in settlements) when lhe City is aware
           of the nfticers' bad behavior. (Proposed Decree { 485) COPA alsn should investigate
           when a criminal court find* there has been misconduct.

     2.    Investigative Agencles Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civiliau Complaint*. (1t 450) The agencies must reach our to third parries
           within hour$, clr at least within a couple days, of receiving a complainr to try to preserve
           evidence like videos that businesses and orhers routinely delete_

     3.    Disabilities Should Not Bc an Afterthought. Approximately I in 4 Chicagoans have
           adisahility, so disabilities need to be considered in every way police irteract with the
           public and they certainly must be considered when officer$ use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 30 of 80 PageID #:4401
Case: 1:1-7-cv-06260 Document #: 338 *SEALED* Filed: 10112118 Page 2 ot 2 PagelD #:3L84



              bulletin about disabilities in officers' mailboxes won't adequately prepare them to
              respeclfully and safely interact with the public. {$ 69} This is insufficient to address the
              disproportionate use of excessive f'orce agalnst people with disabilities. Also, CPD
              should be required to safeguard persoral health information they collect about people.
              flt r20)
      4.      CPD $hould Not Decide for Itself Whether It Is Discriminating. (S 80) While CPD
              should learn how to identify its own discrimination, for the public to be able to trust
              the findings, an independent monitor must decide what standards will tre used to assess
              discrimination. The proposed decree allows the CPD to select its own statistical
              methOds.

      5. CPD Should Hsve a Process to $hare Findings Related to Olficer Credibitity.                    (S
              445) In 2017. the Department of Justice report noted with surprise that Chicago does
              not have a system in plac* for CPD to provide findings related to officer credibility rcr
              prosecutors so the infornration may in turn he provided to criminal defendants, This
              process is required under the ccnstitution. Whydoesn't CPD automatically provide this
              int"urrnation? All too often victims of excessive florce by CPD olficers are criminaily
              charged and forced to defend themselves in court. They, and defense attorneys, should
              not have to know to make special requesls to try to get this important int'orrnation.

           I also want to oxpress niy fru*ration that there are many other reforms that are needed to
  create accountability lbr officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (S 7l I ) I expect the City to
  priuritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreemeflts.

          Finally, I thank the Court for providing thi$ opportunity for comments and lbr carefully
  cansidering this decree; the maoy CPD members who contributed t<l the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community abou: the decree and has committed to monitoring and enforcing it: and the Attnrney
  General fr:r bringing this lawriuit on behalf of residents. We all must view this consent decree as a
  starting point. ruther than a finish line, tbr repairing institutions that caused decades of mistrust nf
  law enforcement and the justice $ystern.


  Respectfully,
                         tl , t   t
      I                  V ll           t

     ! 't'-ltiou {. f *t,h
          i                             la$*.L                               october   l'J ,:otf
  Printed lhll naxw




REDAGTED
                          -
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 31 of 80 PageID #:4402
Case: 1:17-cv-06260 Document #: 339 *SEALED* Filed: tOlLZlLB Page                       1-   at 2 PagelD #:3L87



  Clerk of Court                                                                                r,rf,Lo
  llnited States District Coun
  Everett McKinley Dirkscn Fcderal Building                                                     atrtz ?aw
  219 South Dearborn Street,20(h Floor
  Chicago,IL 60604                                                                     39E*c,,Eriff#$u*,
                                                                                    cr€ft('ilr83 8n
  Re: Srtrre of lllinois v. Ciry ttf Clzimgo, Case No. 17-cv-6?60




  To the Honnrable Rohert M. Dow Jr.:

          I write to snpport a consent decree to reform the pattern of excessive force by the
  Chicago Police llepartment (CPD), which has had a profound impact on too rnany Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all people in Chicago. Over the past few decaties, our
  leaders have not Lreet able or willing to follow-through on pn:mises to stop unlawt'ul patterns ond
  practices of misconduct by CPD. Ongoing oversight from this Cou* is necessary to ensure patterns
  of excessive force do not continue fbr decades mors.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this con$ent decree procs.{is, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, like ths refoms advocatecl by the plaintiffs
  inthe Communities United, et al. u'" CiO of Chicago and Catnphell v. City rg'Chit'ago lawsuit.r (the
  Coalition) regarding the need to expand divsrsion efforts, support surviveirs ol'police violence.
  limit use of force in schools, and improve crisis intervention, can and should be addrsssed by ttre
  Parties in this consent decree before it is finalized.

           I want to draw the Court's     attendon to a few discre{e gaps belore the consent decrree is
  approved:

      I.   The City Shoutd Invtstigate AII Ineidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not rcquired to investigate the tacts aileged in thcse lawsuits. COPA should
           be required to dedicate ro$ourcss to investigate these incidents in order to prevent
           repe.at, unneces$ary harm (and millions of dollars in settlemenls) when the City is aware
           of the officers' bad behavinr. (Proposed Decree S 485) COPA also should investigare
           when a criminal court finds there has been fiisconduct.

     2.    Investigative Agencies $hould Be Required to Preserye Evidcnce Promptly Upon
           Receiving Civilian Complaints. ({ 460) The agencies must reach out to third perties
           within hours, or at lcast within a ci:uple days, of receiving a complaint tCI try to preseft'e
           evidence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately t in 4 Chicagoans have
           adisability, so disabilitiBs need to be consitlered in every way police interact with the
           public and they certainly must be considered when officer$ u.qe force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 32 of 80 PageID #:4403
Case: 1-:1-7-cv-06260 Document #: 339 *SEALED* Filed: L0l12lL8 Page 2 at 2 PagelD #:31-88



            bulletin about disabilitie* in o:ificers' rnailhoxes won'[ adequately prepare them ta
            respectfully and safely interact with the public. ($ 69) This is insuflicient to address the
            disproportionate uss of excessive farce against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            (1t   r20)

      4.    CPD Should Not Declde for Itself Whether It Is Discriminating. ({ ft0) While CPD
            should learn how to identify its own discriminatiern, for the public to be able to tru$t
            thc findings. an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

      5.    CPD Should Have a Process to Share Findings Belated to OIIicer Credibility. (11
            445) ln 2017. the f)epartment of Justice report noted with surprise that Chicago does
            not have a sy$tem in plaee for CPD to provide findings related to officer credibility to
            pro$ecuters so the information may in turn be provided to criminal defendants. This
            procelis is required under rhe constitution. \#hy doesn'l CPD automatically provide this
            information? All too often victims of excessive fbrce by CPD officers are criminally
            charged and forced to defend themselvcs in court. They, and defense attorney$, should
            not have to know to make special requests to try to get this important information.

           I also want to express rny frustration that there are many other reforms that are needed to
  crcate accountabilify for officers' mi*conduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unior$' contracts. {1171l) I expect the City to
  prioritize removing these contractual baniers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opporrunity for comments and for carefully
  considering this elecree; the many CPD menrbers who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to rnonitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting poiut, rather than a finish line, for rrpairing institutions that caused decades of mistrust of
  law enforcemenl and the justice r$ygtenr.


  Respectfully.

    {t ,           I   "rt,{
    F,;ri.,*J l\'\aq,, {v                                                  october    ll     ,zotr
  Printed   fiil   ncme




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 33 of 80 PageID #:4404
Case: l-:17-cv-06260 Document #: 341 *SEALED* Filed: LOlL2ll9 Page 1" of 2 PagelD #:3193


                                                                                            grT
  Clerk of Court
  United States f)istrict Court
                                                                                     S,II, E D
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street,20th Floor                                                OtI i 2 zsts
  Chicago, IL 60604
  Re'. State of lllinois r,. Cir-r r$ Chicaga, Case No. 17-cv-6260          creff?f$lBffiIHun,

  To the Honoratrle Robert M. Dow Jr.:

          I write to support a consent decree to rcform the pattern of cxcessive force by the
  Chicago Police Deputment (CPD), which has had a profound irnpact on too many Black and
  Latinx Chicagoans and peopie with disabilities. The proposed consent decree includes long
  overdue refomrs to ensure the City and CPD recruiLs, hires. trains, and supervises officers to
  respect the constitutional and civil rights af all people in Chicago. Over the past few decades. our
  leaders have not been able or willing to fbllow-through on promiscs to stop unlawful pafisrns and
  practices of misconduct by CPD. Ongtiing oversight from this Court is necessary to sffiure patterns
  of excessive force do not contiftue for decades more,
          I also believe that the proposed con$ent decree does not go far enough. Some steps I expect
  the City to take outside of this conspnt decree process, such as finally passing an ordinance on
  civilian oversight developed with GAFA. Other steps, like the refor.ms advocated by the plaintiffs
  in the Conrnunities United, et al. v. City t$'Chica,go and Camphell v. Citl af Chicago Iawsuirs (the
  Coalition) rcgarding the nced to expand diversion efibrts, support survivors of police violence,
  limit use of force in schools. and improve crisis intervention, c*n and shauld be addressed by the
  Parties in this conlient decree before it is finalized.

           I want to draw the Court's attention to a t'ew discrete    gaps before the consent decree is
  apprr:vcd:

      l.   The City Should Investigate All Incidents That Lead to Lar*sui(s. Taxpayers have
           to pay lor settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevcnt
           repeat. unnecessary harm (and millieins of dollars in settlements) when the City is aware
           of the olficers' bad behavior. (Proposed Decree !J 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Rrquired to Preserve Evidence Promptl! Upon
           Receiving Cil:ilian Complaints" ($ 460) The agencies must reach out tr: third parties
           within hourri, or at lea$t within a couple days. of receiving a complaint to try to preserve
           evidence like videos that businesses and orhers routinely delete.

     3.    Disahilitiss Should Not Be an Afterthought. Approxirnately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when oflicers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 34 of 80 PageID #:4405
Case: 1:17-cv-06260 Document #: 341 *SEALED* Filed: l1lLZlLB Page 2 ot 2 PagelD #:3194



           bulletin about disabilities in officers' mailboxes won'[ adequately prep&re them to
           respectfully and sat'ely interact with the public. $ 69) This is insutficient to address the
           disproportionate use of excessive farce against people with disabilities. Also, CPD
           should be required tr: safeguard per*onal health information they collect about people.
           ({   120)

      4. CPD Should Not Decide for ltsclf lYhether It Is Discrlminating"              Whilr CPD
                                                                                   (Y 80)
           should leam horv to identify its own discriminatir:n, for the public to be able to trurit
           the findings. an independent monitor mrl$t decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statisticai
           nrethods.

      5.   CPD Should Have a Process to Share Findings Related to Of{icer Credibility. ($
           445) ln 2017, the Department of Justice report noted with surprise that Chicago does
           not hiive a system in place fi:r CPD to provide findings related to officer creditrility to
           prosecutor$ so the infbrmation may in turn be provided to criminal defendants. This
           proceris is required under the constitution. \Mhy doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys- should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are rnany other reforms that are needed tu
  create accountability for officers' misconduct, but which are not addressed in the propoxed consent
  decree because the decree dr:es not alter the police unions' contracts. ffi 7l I ) I expect the City to
  prioritize removing these contractual barriers to refbmi when it negotiate.s sollective bargaining
  aEreements.

         Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational piaintiffs who has educated the
  community abaut the decree and has committed to monitoring and enforcing it; and the Attorney
  General fr:r bringing this lawsuit on behalf of residents" We all must view this consent decree as a
  smning point, rathor than a finish line, for repairing institutions that caused decade.s of mistrust of
  law enlorcement snd the justice system,


  Respectfully,


                                                                          ocrober     lD    ,zotg
  Printul lull name




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 35 of 80 PageID #:4406
Case: 1:17-cv-06260 Document #: 342 *SEALED* Filed: t1l]-zftB Page 1 ot 2 PagelD #:3196                           N
                                                                                            DJ
                                                                                      F'I I, EI D
  Clerk of Court
  United States Dislriet Court                                                          0[T ]    t ?fii's
  Everett McKinley Dirksen Federal Building
                                                                                    THOMASG  BRUTON
                                                                                         -osrRtcr
  219 South Dearbani Street. 20th Floor                                                                   couRT
  Chicago, ll.606(X                                                            cLEiK u:b
  Re: Slars of lllinois r,. CiCI aJ'Chicugo, Case No. l7-cv-6?60




  To the Honnrahle Robert M. Dow Jr.:

           I write to support  a consent decree to ref*rm the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicageians and people with disabitities. The proposed consent decree includes long
  overdue refomrs to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a/i people in Chicago. Over the past few decades. our
  Ieaders have not besn able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure pattern$
  of excessive fbrce do not cclntinue tbr decades more.
           I also believe that the proposed consent dec,ree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Othor steps,like the reforms advocated by the plaintiffs
  in the {lornrnunities Unitstl, et al. y. Cit"v af Chicago and tamphell v. City of Chicugo lawsuits (the
  Coalition) regarding the need to expand diversion effbrts, support survivors of police violence,
  limit use sf force in schools, and improve crisis intervention. can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to a few discrete gaps bsfore the       consent decree is
  appn:ved:

      1.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer miscondrct based on the City Law
           Department's work, while COPA-a separate City agency which ovef,sees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order ti) prevent
           rcpeat, unnscerisary hann (and millicns of dollars in settlements) when the City is aware
           of rhe officers' bad behavior. {Proposed Decree 11 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complainls. ffi 460) The agencies must reach out to third parries
           w'ithin hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and orhers rsutinely delete.

     3.    Ilisabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, sr: disabilities need to be considered in eyery way police interact with the
           public and they certainly must be considercd when officers u$e force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 36 of 80 PageID #:4407
Case: 1:17-cv-06260 Document #: 342 *SEALED" Filed: 10112118 Page 2 ol2 PagelD #:3197



           bulletin about disabiliries in officers' rnailboxes won't adequately prepare them to
           respectfully and safely interact with the puhlic. (11 691This is insufl.icient to address the
           disprcrpor:tionate use of, excessive lbrce against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           (s r?0)

      4.   CPD Should Nat Decide fnr ltself l{hether It Is t}iscriminating" (S 80i While CPD
           should learn how tc identify its own discrimination, for the puhlic to he able to rrust
           the findings, an independent monitor must decide what standards urill be used to assess
           discriminaticln. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings            Related to Officer Credibility. (S
           445) In 2017. the Department of Justice report noted with surprise that Chicaga does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the inl'rrrmation may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessivs force tiy CPD ofilcers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to rnake special requests to try to get this important information.
           I also want to express rny t-rustration lhat there are many other reforms that are needed to
  create accountability fbr officem' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' corracts. (11 7l l) [ expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreemsnts.

          Finnlly, I thank the Court tbr providing this opportunity for comments and f'or carefully
  considering this decree: the many CPD nrembers who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintifl's who hil-s educated the
  community abaut lhe decrce emd has committed to monitoring anrl enforcing it; and the Attorney
  Ceneratr for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of rnistrust of
  law enforcement and lhe justice system.


  Respectllully,



  btta;*$ i)&{#, {Afiilft             #Nhf,{A                              October    lG    ,2018
  Prinrecl.fhll nunte




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 37 of 80 PageID #:4408
Case: 1:17-cv-06260 Document #: 345 *SEALED* Filed: LAltZltB Page 1- of 2 PagelD #:3205                      w

                                                                                           t'1;
  Clerk af Court
  United State* District Court                                                      r'r&IlD
  Everett McKinley Dirksen Federal Building
  ? 19 South Dearbr:rn Street, 20'h Floor                                             0cI r   *   281l
  Chicago, IL 60604
  Re: Slare of lllinois v. Ciry* of Chicaga, Case No. I7-cv-6260            cffiffffr3,ffiIs[,*,

  To the Honorable Robert M. Dow Jr.:

          I wrlte to support a conserJ decree to reform the pattern of excessivc force by the
  Chicago Palice f)eparfment (CPD). which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue relbrms to ensurs the City *nd CPD recruits, hires, trains. and supervises officers to
  respect the constitutional and civil rights of c// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to tollow-through on promises to stop unlawful patterns and
  practicrs of misconduct by CPD. Ongoing oversight frr:m this Court is necessary to ensure patternri
  of excessive {brce do not continue firr decades mor6.
           I also beiieve that the proposcd consent decrec does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, Iike the reforms advocated by the plaintift.s
  in the Carruaunities United, et sl. t,. Cittr'c$'Ckicugo and Carnpbell r,. CiE aJ'Chicttgo lawsuits (the
  Coalition) regarding the need to expand diversion efforts, suppo( survivors of police violence.
  limit use of force in schools, and improvo crisis intervention, can and should be addrcssed by the
  Parties in this uonsenl decree betbre it is finalized.

           I want to draw the Cnurt's attention to a t'ew discrete    gaps betbre the consent decree is
  approved:

      l.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
           to pay fbr settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City agency which oversee$ police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in ordsr to prevenl
           repeat, unnecessary harm (and millions of dollars in settlpments) whsn the City is awarc
           of the officers" bad behavior. (Proposed Desree !t 4S5) COPA also should investigate
           when a criminal court finds there has been miscr:nduct.

     7.    Investigative Ageneies Shtxrld Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. ({ 460) The agencies must reach out to thirii pafiies
           within hr:urs, ur at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others r<rutinely delete.

     J.    Disahilities Should Not Be an Afterthought. Appnrximately I in 4 Chicagoans have
           adisability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be consitlered when officer$ use firrce. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 38 of 80 PageID #:4409
Case: 1:17-cv-06260 Document #: 345 *SEALED* Filed: rcllZlL$ Page 2 of 2 PagelD #:3206



           bulletin about disabilities in officers' rnailboxes won't adequately prepare them to
           respectfully anrl safely interact with the public. {1169} This is insuttcient to address the
           dispropunionate use of excessive florce againrt people with disabilities" Alsa. CPD
           should bs required io safeguard personal health infbrmation they cnllect abclut people.
           ffi r20)
      4. CPD Should Nof Decide for ltself I{hether It Is Discriminating. ({t 80) r$/hile CPD
           should learn how to identify its orvn discrimination, tbr the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Procesr to Share Findings Related to Officer Credibility. (g
           445) In ?017, the Departrnent of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility tn
           prosecutors so the information may in turn be provided to criminal defendants. This
           proce$$ is required under the constitution. Why doesn"t CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and fbrced to defend themselves in court. They, and defense attorneyti, should
           not heve to know to make special requests to fty to get this important information"

           I also want to expre$s my frustration that there are many other reforms that are needed to
  crcate acceruntability for officers' missonduct, but which are not addressed in the proposed consent
  decrep because the decree does not alter the police unions' contracts. (S 7l 1) [ expect the City to
  prioritize removing these contractual barriers to ref'orm when il negotiates collective bargaining
  agreements.

          Finally, I thank the Court f'or prc;viding this opportunity for comments and fnr carefully
  considering this decree; the many CPD members who conributed to the decree and are working
  hard to improve the Departrnent; the Coalition of organizaLional plainti{fs whr: has educated the
  conrmunity about the decree and has committed to monitoring and enforcing it; and the Attorney
  Ceneral for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.




                                                                          octaber li i      .2018




REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 39 of 80 PageID #:4410
Case: 1:17-cv-06260 Document #: 350 *SEALED* Filed: TAnZlfi Page 1, at 2 PagelD #:3220                         {t
                                                                                                               lf




    Clerk of Court
    United States District Court
    Everett McKinley Dirksen Federal Building
                                                                                              e'ff''SO
    219 South Dearborn Street, 20th Floor
    Chicago, II. 60604
                                                                                              ocl   t   /or*
    Re: Slare af lllinois t,. City of Chicagts, Case No. 17-cv-62&)
                                                                                  ",*of33sn'.]
                                                                                        " orsdfu##unr

    To the Honorable Roben M. Dow Jr-:

            I writc to support a cons*nt decree to reform the p*tt*n of excessiye force by the
    Chicago Folice Department (CPD), which has had a profound impact on too many Black and
    Latinx Chicagoans and people with disahilitie.s. The proposed consent decree includes long
    overdue retbrms ta ensure the City and CPD recruit$, hires, trains, and supervises oflicers to
    respect the constitutional and civil rights of c// people in Chicago. Over the past few decades. our
    leaders have not been able or willing to follow-through on promises to $top unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patrerns
    of excessive force do not eontiflue for decades rnore.
            I also believe that the proposed consent decree does not go far enough. Some steps I expect
    the City to take outside of this con$ent decree proce$s, such as finally passing an ordinance on
    civilian oversight developed with GAPA, Other steps, like the reforms advocated by the plaintiffs
    inthe Cornmunities United, et ql. v. City of Chinrgo and Campbelt v" Ci7- of Chkago lawsuits (the
    Coalition.l regarding the need to expand diversion efforts, support survivors of police violence,
    limit use of f<rrce in schools, anrl improve crisis intervention, can and should be addressed by the
    Parties in this consent decree before it is finalized.

               I want to draw the Court's    attention to a few discrete gaps bef'trre the consent decree is
    approved:

        1.     The City Should Investigate AII Incidents That tead 1o Lawsuits. Taxpayers have
               to pay for settlements of lawsuits regarding officer misconduct based on the City Law
               Department's work, while COPA*a separate City agency which oyersees police
               officers-is not required to investigate the facts alleged in those lawsuits. COPA should
               be required to dedicate resources to investiga(e these incidents in order to prevent
               repeat, unnecessary harm {and million* of dollars in settlements) rvhen the City is aware
               of the officers' bad behavior. (Proposed f)ecree gl 485) COPA also should invesrigate
               when a criminal court finds there has been misconduct.

       2.      Investigative Agencies Should Be Required to Preserve Eddence Promptly Upon
               Receiving Civilian Complaints" (11460) The agencies must reach out to third partie$
               within hours, or at least within a couple days, of receiving a complaint to iry to preserve
               evidence like videos that businesses and others routinely delete.

       -') .   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
               a disability, su disabilities need to be considered in every way police interacr wirh the
               public and they certainly mu$t be cnnsidered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 40 of 80 PageID #:4411
Case: 1:17-cv-06260 Document #: 350 *SEALED* Filed: 1Aft2118 Page 2 ol 2 PagelD #:3221"




             bulletin abaut disabilities in officers' mailboxes won't adequately prepare them to
             respectfully and safely interact with the puhlic. (jl 69) This is insufficient to address the
             disproportioilate use of excessive force against people with disabilities. Also, CPD
             should be required to safeguard personal health information they collect about people.
             (11   120)

        4.   CPD Should Not Decide firr Itself Whether It Is Discriminating. (tt 80) While CPD
             should learn how to identify its own discrimination, for the public to be able lo trust
             the findings. an independent monitor must decide what standards will be used to assess
             discrimination. The proposed decree allows the CPD to select its own statistical
             methods.

        5.   CPD Should Have a Process to Share Findings Related to Offieer Credibility. (11
             445) In 2017, the Department of Justicereport noted with surprise that Chicago does
             not have a system in ptrace fi:r CFD to provitle findings related to officer credibility to
             prosecutors so the information may in turn be provided to criminal defendants. This
             process is required under the constitution. Why doesu'{ CPD automatically provide this
             information? All too often victims of excessive force by CPD officers are criminally
             charged anrl lbrced to defend thernselves in court. They, and defense attorneys, shouid
             not have tr: know to make special reque$ts to try to get tliis important information.

            I also rvant to express my frustration thal there are many other reforms that are needed to
    create accountability for officers' miscondtrct, but which are not addressed in the proposed consent
    decree because the decree does not alter the police unions' contract$. t![ 7l I ] I expect the City to
    prioritize removing these contractual barrier$ to reforffi when it negotiates collective bargaining
    agreements.

            Finally, I thank the Court for providing this opportunity for comments and for carefully
    considering this decree; the many CPD members who contributed to the decree and are working
    hard to improve the Departmenti the Coalition af organizational plaintiffs who has educated the
    community about the decree and has committed to monitoring and enforcing it; and the Attorney
    General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
    starting point, rather than a finish line, for repairing institulions that eaused decades of mistrust of
    law enforcement and the justice sy"ste.m.


    Respectfully,



                                                                                                2o r8

    Printed I'ull name
                                                                             'rrob*'{B*-,



  REDAGTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 41 of 80 PageID #:4412
CasgUh#Jfqn06260 Document #: 383 *SEALED* Filed: L0lL2lt8 Page 1, ot 2 PagelD #:3318
   United States District Court
   Everett McK nley Dirksen Federal Building
   219 South Dearbtrn Street, 20th Floor
                                                                                        FILHD
   Chicago" lL 60604                                                                        *tr x :? ?ills L&-
   Re: Starr af ttlinois v. City of Chicagrt, Case No. t7-cv'6260
                                                                                         THOMA$*. BRUT0r,l
                                                                                    CLERK, U.S. OI$T*IOT COURT

   To the Honorable Robert M. Dow Jr.:

            I write to support a consent decree to refilrm the pattern        of excessive force by the
   Chicng* Police Department {CpD), which has had a profound impact on too many Black and
   Latinx Chicagoans and people with disabilities. The proposed conssnt decree includes long
   overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises nfficers to
   respect the constitutional and civil rights of o/l people in Chicago. Over the past few decades, our
   leaders have not been able or willing to foliow-through on promises to stop unlawful patterns and
   practices of rnisconduct by CPD. Ongoing oversighifrom this Court is necessary to ensure patterRs
   of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
   the City to take outside of this consent decree proce$s, such as finally passing an ordinance on
   civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffs
   in the Commanities {}nited, et al. v. City of Chicngo and Campbellv. tity af Chicago lawsuits {the
   Coalition) regarding the need to expand diversion efforts. support survivors of police violence.
   limit use of force in schools, and improve crisis intervention, can and should be addressed by the
   Parties in this consent decree before it is finalized.

            I
           want to draw the Court's attention to a t'ew discrete gaps before the consent decree is
   approved:

       l.   The City Should Investigate All Ineidents Thst Lead to Lawsuits. Taxpayers have
            to pay f<rr settlements of lawsuits regarding officer misconduct based on the City Law
            Department's work, while COPA-a separate City agency which oversees police
            oflicers-is not required to investigate the facts alleged in those lawsuits. COPA should
            be required [o dedicate resources to investigate these incidenfs in order to prevent
            repeat, unnecessary harm (and millions of dollars in settlernents) when the City is aware
            of the officers' bad behavior. (Proposed Decree $ 485) COPA also shoultl investigate
            when a criminal court finds there has been misc<tnduei.

       2.   Investigative Agencies Should Be Required to Preserye Evidence Promptly Upon
            Receiving Civilian Complaints. (11460) The agencis$ mu$t reach out to third p:uties
            within hours, or at least within a couple days, *f receiving a complaint to try to preserve
            evidence like videos that businesses and other$ rCIutinrly delete.

       3.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
            a disatrility, so disabilities need to be considered in ffvery way police interact with the
            public and they certainly rnust be considered when officcrs use force. Putting a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 42 of 80 PageID #:4413
case: 1.:17-6rll&&$q&8pwffirt#bpffi lffilrER -iBLqg$ 19{l?18&ag,B1?
           respectfirlly and safoly interact withthe public.                          ?Li*3sslDm#s31e
                                                             1{ sg} T6is is insuffieienr * -aai-r, ,rr-
           dispr*porti*a*te use af excessive turce agair;tt;pf;*,'ai*iliju*-.
           should be required to safeguard personat triar*
                                                                                           Also, cpD
           ($ t20)
                                                              inrormation;.y      *il;;irt*ipdr*
                                                                            s'vr vv'r

         4' CPD $hould Not Decide forlt*elf          l{hettrer It Is }i$rrirninnttug. $ s0} While CpD
             shoxld leam how         identify its orvn discr*nisationn f,*r tha puHil ii u*
                                  fc
             the findingu, aI} indep*ndent monitormust decide
                                                                                            uu* to tmsr
                                                                    what st*ndards
                                                                            -io    wi* be used ro as*ess
             discrimination. The proposed decree allows rrr* cpn
             rnethads.
                                                                            ;;;'ir*      o*n staristical

         5' CPD Shou*al ilnvs a Protms tg
                                                lharo Findingr Relar*d ts 0fficer Credtbility. (g
             44s) to 2017. the Department of Justice    report iot o ;i*h r"rp,i*-r-Iut cn.ugo does
            not have a system in pleee for CPD to provide findirg*.rel*ro
                                                                              ro om"*r credibility to
            pro'secutors sa the information may in turn
                                                           be proviled to crjrninJ defendanm. This
            pro*€$$ ir required under the constitution. why
                                                             d**n'r cpD
            information? AII too often victims of excessiv; fT-
                                                                           ;;;;;i.*ril;fi_       ffi;
                                                                     tt Apn-ilf,"i].f,;j};;ffi
            chcrged and firrced t* deferui f}temselves in eourt, m-V,"*O
                                                                           O.f**o-uur**ys, *hould
            uot have to know to make spcial reques& ts ry to g*itt*i*
                                                                         i*port*ntinforrnarion.
            I also want to express my fnrstration that there are many other
                                                                              reforms that are needed to
    create accountability for officers' misconduct,
                                                     but which ur* nor'uAOr*r;il1i*-i[fr';;i};;
    decree because the decree does nor arler tfe porice
                                                          ;;;, ;;;r*,J $ r;iiiexpecr the city to
    prioritire removing these contractual barriers m *rorrn
                                                              *t * it ,egstia6**-co$ective bargaining
    agreements.

             Fin*lly, I thank ths Cnurt for-providing this opport*rnity
                                                                        for c*mmsntr and for carcfully
     considering this decree; the many cPD memblrs      *t"'J*iriilril;ti;Io*.
    hard to ir-nprrve rhe *epartrnent; the coalition of orj*i*iou*l
                                                                                        *o are working
                                                                        plainriffs who has educated the
    comrmtmiry *boat rhe drcree asd has eomxdttsd
                                                          il*t*ins
                                                         t*
    ffengral fcr briaging this lawsuit on khalf of residen*,
                                                                      *nd enforeing iq and rhe Attorney
                                                               we ail mu*t view thix ,.msent decree as a
    :t*utioq
             painl rather than a finish line, for r*pairing io*tit*tin*;;;'.;;#ir**o*u
    law enforcernent and the justice system.
                                                                           v*udvu BvLi    of rnistrusr *f



    Respectfully,



                                                                          October   ,.ll   *, zort




REDACTED
    Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 43 of 80 PageID #:4414                                      1
                                                                                                                   l-1' <
.. CasgilnllJggt5pfrZOO Document #: 385 *SEALED* Filed: L1ll2lLB Page 1, af 2 PagelD #:3325                        '\tt/       i

                                                                                                                               l

                                                                                                                               l


     United States District Court
     Everett McKinley Dirksen Federal Building
     219 Sou& Dearborn Street, 20th Floor
                                                                                         FILHrI                                :

                                                                                                                               !




                                                                                                                               i




     Chicago, IL 60604                                                                        0tT 1?3CIt8tfr
     Re: ,$rara af lttirutis u-. City of Chicago, Case No. l7-cv-6260
                                                                                         TI{OMA$ S. BRUTON
                                                                                      CLERK U"$. ilI$TRIOT COURT

     To the Honorable Robert M. Dow Jr.:

               I write to support a consent decree to reforrn the pattern of excessive force by the
     Chicago Police Depirtment (CPD), which has had a profound impact on too many Black and
     Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
     overdue refurms to ensure the City and CPD recruits, hires, trains, &nd supervises officers to
     respecr rhe constitutional and civil rights of a/l people in Chicago. Over the pa$t few decades. our
     leaders have not been able or willing to fullow-through on promises fo stop unlawful pattems and
     practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
     of excessive force do not continue for decades more.
              I also believe that the proposed consent decree does not go far enough. Some steps I expect
      the City tg take outside of this consenf decree process, such as finally passing an ordinance on
      civilian oversight developed with GAPA. Other steps, like the reforrns advocated by the plaintitli
      in rhe Communities {Jnited, et al. v. City otChitugo andCumpbeltv. Citt rf Chicago lawsuits (the
      Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
      limit use of force in schools. and improve crisis interventioa, can and should be addressed by the
      Parties in this consent decree before it is jinalized.

               I
              want ta draw the Courf's attention to a few discrete gaps betbre lhe consent decree is
      approved:

          I.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
               to pay for settlements of lawsuits regarding officer misconduct based on the City Law
               Depa$ment's work, while COPA*a separate City agoncy which oversees police
               officers-is not required to investigate the facts alleged in those lawsuits. COPA shorrld
               be reEuired to dedicate resources to investigate these incidents in order to prevent
               repeat. unnecessary harm (and millions of dollars in settlements) when the City is aware
               ot" the officers' bad behavior. {Proposed Decree $[ 485) COPA alsc should investigate
               when a criminal court {inds there has been misconduct.

          ?.   Investigative Agencies Should Be Required to Prererve Evidence Promptly Upon
               Receiving Civilian Complaints. (!t 460) The agencies must reach out to third pirties
               wirhin hours, or at least within a couple days, of receiving a complaint tCI try to preserve
               evidence like videos that businesses and others routinely delete.

          3.   Disatrilities tihould Not Be an Afterthought. Approximately I in 4 Chicagoans have
               a disabilily, s* disabilities need to be considersd in every way police interact wittr the
               public and they certainly must be considered when officers use force. Putting a training
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 44 of 80 PageID #:4415
 case: 1 :17-q6ff9#sq&wul}$f,1,*#q*
                                               H#S}-F?[-ifdH*-'**qtfr&tg:d?              ?L'rmn;'*-,:,,.
              respecttully and safely interact with rhe public. (X
              disproportionfite u$e of excsssive fbrce again*r
                                                                   69) This is i,r*um*iJni    illi;ffi;
                                                                   peoptr with di*abilities. Also, cpD
              should be required to safeguard pexonal
                                                         rrlarth iorormu**o ,h-y;;lLt abour pcopl*.
              {s 120}

         4' cPD $hould Hnt Decide for rkelf I{hgher It tr Digcriminasng. (g
              should learn how to idsntify its own discriminetion,                       while cpD
                                                                                           sfi)
                                                                   for the public to be abls to trust
              the findings. an indrpendent r*<rnitor mu$
                                                           ctecids   *h*;;;;;;*ilii-        used ro esse*s
              diserirninalion'   lhe   proposed decree *llcwc the     cpD to *elecr its own statistical
              methods.

         5'   cPtr sho1rld Have a Procss                 Findings Relatcd rn officrr credibility. (g
              445) tn ?017, the Department of YIht",
                                                Ju*tice r*port iot*a with surprise that chicago
              not have a sy$rsm in place for cPD to pruuid*                                           does
                                                                nncings relatdto om.*, eredibility to
             prosecutors so the inforrnation m1r       tur* be provioeo to *ri*irr*t defendants. This
                                                    in
             proce*$ is required under the constiturion.
                                                          lYhy docsn't cpD automatically provide
             information? Atl too often victims of excessi;                                            this
                                                                  iarce by cpD olri;;; are criminally
             charged and forc*d to defend fhenrselves in
                                                            court. They,-and cetense aitorntrys, should
             not have to know tp rnake spedal reques$ to
                                                              rry io get this important infonnaticn.
             I also want totxpres$ my &uxrari*n that there are
                                                                     many other refnrms thar are needed to
    oreatr aecountability for officers' rnisconduct,
                                                      but which are n<rt address*d in the proposed
    decrea because the derree does aot alter the police                                               consent
    prioritize removing these co*iractual barrier*
                                                            *i"*lconaaers.     ?tiii
                                                                                 m        exllect the  ciry to
    agreernents.
                                                      *  rnnr*-*trn it    **diu*      iun***u"    bargaining

             Finally' I ttrank the court for pmviding this opporfunity
     cnnsidering this deeree; the many cpp mernbln                          fur commenr$ and for c*refully
     hard to impmve the Departrxent; the coarition
                                                                       th;;;;
                                                            wrro'J"-nrriuuieo ro            and are working
                                                        or                  plaintiffs who has educated the
    community about the decree and has commitred          "r**i*u"**nd;fir;;;;;
                                                          to rilnirarjry                   an*i rlre Afiomey
    ceneral for bringing this l*wsuit on behatf of
                                                      ;-il""t-.'w* ul} mlrst view rhis consent decree as a
    starting point, rather than a frnish line, for repx**s
    law enforcement and the justice systern.
                                                             i;**ionu that caused dscades of mistrust of


    Respe*fully,




   Prinred   full wme
                                                                           o**n*, I    I      ,2ort




REDACTED
      Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 45 of 80 PageID #:4416
     case; UsFc$btsz&isnim"eqrn #: 3e3 *SEALED* Filed: 1A112t18 Page L ot 2 PagelD #:3350                                   EI-*-
- t. '     Everett McKinley Dirksen Federal
           219 South Dearbtrn S""o,
           Chicago" fr- 60604
           Re: ,9rare of lllinois r,. Cj*
                                                  Building
                                           zd;froo,                                            TILED
                                          af Chicago,   Case No. I7_cv_6260
                                                                                                     CIcI 1g l0tfl   L,pr

                                                                                             -.ft0[44s G BRUTONNr
                                                                                             CLERK, U.S. CIISTRICi COfu
          To the Honorable Robert
                                  M. Dow Jr.:
                 r write to support a consent d..rt
          chicago porice Deparrmenr                        to reform the pattern of excessive
                                         {cpDt;.hi:t,tl                                       force by the
         Latinx chicagoans-and peopil;ri;                     il";;r"f"und.impacr on roo many
         overdue reforms [o.ensure tire
                                                  iirtjtiri"r. *;I,I;.sed consent ceciee Brack and
                                           city *d ctD';;";;;r, t#r, trains,                 incrudes rong
         respect the constitutional and
                                        civil righqorarl p*ooil;                 and supervises officers ro
         leaders have not been able
                                     or *liinffiry-t1"-g
                                                                      &iru: over the past few decades, our
                                                                        rio*:**s"ro stop unrawnrr patrerns and
         :fr*::,y#:::ffi :?:f;fl ;lf*:*i:,&,,:ffid:'cou,.,i,,,""{,#;ens,*epa$erns
                  I aleo believe that the proposed
                                                     consent decree does not go3
         the City ro rake ou*ide
         civilian oversight o"r_"1o*o
                                        uii_   ir"r.*ilrlo p;;;il;;"I
                                     "r *itr,-capa.
                                                                                  31ough. some sreps I expect
                                                                            us^rnary passing an ordinance
         inrhe cammuniries unitid,                      glg,*r rt*p;, in;;;rrLo*,
                                           ot- r. drv rr.g&rig;i^i'Trr.rr1r,t
                                                                                    advocat& by rhe praintiffs
                                                                                                              on

         coalition) regarding ,1" ", r"                                        v. cir-,.of chicago rawsuirs (rhe
                                     "*o "-iriJ oi"-rrf;           ;;il'r{pp"n   s.ulvivgrs of porice violence,
         lffi::i:*:.ffi         iX"1I"X13,il*x,?J?,Hff
                                                       ;;;;ff;,i,u.unandshou,du*,ia.",,"dby,he
                             to draw the court'g att'ntion
         uoo*nilant                                        to a few discrete gaps before
                                                                                         rhe consent decree is

            l   '    The   ciw should rnvestigate Ail rncidmts
                                                               That      r,ead to I awsuits. Taxpayers
                                                                                                       have
                                                                  offic",,Jsconduct based oo ,ri"
                     ffffi#yffiff:'u||,||-ffi$fgarding                                            ciry Law
                    odcers*isnorrequired**r;;ri*",ffi
                    be requked rc dedicate ,.rour."l.                ;,:;?rffi I"X*:L::m:$i1;;
                                                        ro investiga;;fi;;; incidenrs
                    repeat' u&necessary harm (and                                     in order ro prevenr
                                                  millionu oro*rr?rr-i;;il*-"rts)
                                                                                   when the city is aware
                    nff ,"n;il;,:j#hil:il["#Tif f ffiX#jcopa.arso_s.r,Jiinu",tigu,.
           2'       rnvesligative Agencies should Be-Requlred
                    R'ecelving civitian co,*pruinl.                   to preserve Evidence promp,y
                                                                                                         {Jpon
                                                         rg aeol ir,"
                                                                    ;;;;'*usr       reach our ro r*r<i panies
                    within hours, or at ieast *ithin u *oupt.
                    evidence rike videos that businesserand
                                                              o"yi,-ii*;t;;g    a comprainr ro ry ro preserve
                                                               *ir*o *;;,       delee.
           3'       Disabilities should Not Be an Afterthougbt.
                                                                      Approximatery l in 4 chicagoans
                    a disability' so disabilities need                                                    have
                                                       to be consid"realn *u..y *uy police
                    pubiic and rhey certainly must                                           interact wirh rhe
                                                     be considered *r,., oin."rs
                                                                                 use force. putting a trainin*
     Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 46 of 80 PageID #:4417
    Case: 1:17-cv-06260 Document #: 393 *SEALED* Filed: 1CIlL2l!8 Page 2 of 2 PagelD #:3351-
,


                   bulletin about disabilities in            mailb'xes rvon't adequatery prepare them
                   respectfully and safely interact'fficers'
                                                    with^the public. tII eg; Ak is insufficient
                                                                                                             to
                   disproportionare us6 of excessive rorci                                      ,o address the
                                                              .rgrd';;pre      wiur disabilities. Also, cpD
                              required to safeguard personal treattn  information  ti,ry             uuout p"opt*.
                   i#fifr"                                                                 "oii".i
              4'   CPD Should Not Docide for Itself whether It
                                                                   Is Discriminating. ({ s0) white cpD
                   should learn how to identify its own discriminatirr,
                                                                        ioi the public to be able ro $usr
                   the findings, an independent monitor must
                                                             decide what standards will be used to assess
                   discrimination' The proposed decree allorvs
                   methods.
                                                                    ;"CP; to select irs own statisticai

              5'  CPD Should Have a Process to share Findings
                                                                         Related to oflicer credibitity. (!l
                  445) rn 2017, rhe Department of Justice repofi
                  not have a system in place for cPD to p.ouid"
                                                                     i-r-J*irr,    surprise that chicago does
                                                                    rinaings retatedto office, .iroititiry ,"
                 prosecutors so the information may
                                                         in turn he proviied to criminal defendants. This
                 process is required under the constitution.
                                                              wtry u"nesn{ Cpr uoto*atl"uity prorloe tirls
                 inforrnation? All too often victims of excessiv;
                 charged and forced to defend themselves in
                                                                      f"j;   ;y cpD officers are criminally
                                                                courr- irr*i uno defense attomeys, should
                 not have to know to make special reques(s
                                                               ro try to ger this im*portant information.
                 I also want to exprcss my kustration that there are many
                                                                                other reforms that are needed to
         create accountability for officers' rnisconduct,
                                                           but which u.* no,""aaressed in ,t p*n"r*d
         decree because the decree does not alter the police                                              consent
                                                                union$" contracts. (yl Tt 1) I" expect the city
                              these contractual barriers to reform when it
                                                                                                                to
                                                                                negoriare$ coltective bargaining
         :;::*ffimoving
                  Finally, I thank the court for providing this opportunity
                                                                                 tbr comments and for carefully
         considering this decree; the many cPD membirs
                                                                 whocontribuied to the decree and are working
         hard to improve the Departm"nti the coalition or
                                                                 organirairnai ptaintirrs who has educated the
         community abaut the decree and has committed
                                                               p *L110rirg ano enforcing it; and the Attorney
         General for bringing this lawsuit on beha-lf of residenrs.
                                                                       we aii must view this consenr decree as a
         starting point, rather than a finish line, for repairing
                                                                  institutions that caussd decades of mistrust of
         law enforcement and the justice system.


         Respectfully,



                                                                                ocrober       f f ,za*
        Printedfull nante




    REDAGTED
            Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 47 of 80 PageID #:4418
       .   Ca€itt1/fg6{m260 Document #: 398 *SEALED* Filed: 101121L8 Page 1 of 2 PagelD #:3365                                 }/
I I_          United States District Court
              Everett McKinley Dirksen Federal Building                                              FILED
              219 South Dearborn Street, ?0th Floor
              Chicago, II- 60604                                                                         fi{:I t 't ?frffi)h
              Re: Srare of ltlinois v' Crn' of Chicago, Case No' l7-cv-6260
                                                                                                       rHcMes s. sl{uTofri
                                                                                                  CLERK. U.S NISTftIOT COURT


              To the Honorable Robert M. Dow Jr.:
                        write to support a consent decree t* reform the pattern of excessive force by the
                       tr
              Chicago Police Department (CPD), which has had a profound impact on too many Black and
              Latini Chicagoans and people with disabilities. The proposed corsent decree includes long
              overrlue reforms to ensure the City and CPD recruits, hires, trains, and supervises eifficers to
              respect the constitutional and civil rights of afl people in Chicago. Over the past few decades? our
              leabers have not been able or willing to follow*through on promises to stop unlawful patterns and
              practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
              of excessive fcrrce do nol continue for decades more.
                      I also believe that the proposed consent decrec does not go far enough. Some steps I expect
              the City to take oulside of this consent decree proce$s, such as finally passing an orrlinance on
              civilian oversight developed with CAPA. Other staps,like the reftrrms advocated hy the plaintiffs
              in the Communities {Jnited, et al. v. City of Chicago and Campbell v. City af Chicago lawsuits (the
              Coalition) regarding the need to expand diversion efforts, support suryivors of police violence,
              limit use of force in schools, and improve crisis intervention, can and should be addressed by the
              Parties in this consent decree before it is finalized.

                       I
                      want to draw the Court's attention tr: a few discrete gaps before the consent decree is
              approved:

                  L    The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
                       ro pay for settlemenfs of lawsuits regarding officer misconduct based on the City Law
                       Department'$ \ryork, while COPA*a separate City agency which oversees police
                       officers-is not required to investigate th6 t"acts alleged in those lawsuits. COPA should
                       be reqUired to dedicate resources to invesligate these incidenls in order to prevent
                       repeat, unnecessary harm (and millions of dollars in settlenrents) when the City is aware
                       11f the oflicers' bad behavior. (Proposed Decree 1{485) COPA alsr:r should investigate
                       when a criminal court tinds there has been misconduct'

                  2.    Investigative Agencies $hould Be Required to Preserve Evidence Promptly Upon
                        Receiving Civilian Comptaints. (S 460] The agencies must reach out to third parties
                        within hours, or at lea*t within a caupie days, of receiving a complaint t$ try to prerierve
                        evidence like vider:s that businesses and others routinely delete.

                  3.    Ilisatrilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
                        a disability, so disabilities need to be considered in every way police interact with the
                        public and they certainly nrust be cansidered when otficers use force" Putring a training
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 48 of 80 PageID #:4419
case :   1   :   17-qffiapftQ0pumtrlh&p?'f ;sEAhE ffiiffigg;
                                                             h%t?lr,g-[$ffi ri 8ffi
                                                                                                         # :3 3 6   6   I
                    respecttutrly and safely interact
                                                                                               #qilR                                ,1
                                                   withthe public. m 69) Thir i;;;;ff**'nr ro address rhe
                    disproporti*nate use of excessive force againsi"peopte
                                                                             wirh disabilities. AIso. cpn
                    should be required to saf*guard personal rrlamr information
                                                                                *"y.oii."t about peopl*.
                    fil r2o)
                 4" CPD Should    Not Deeide for ltself Whether It I$ Diccrimin*ting, (y
                                                                                             S0) While CpD
                   should learn h<rw to idcntifu its own discri&inarinn, for
                   the findings, an independeilt rnonitor must decide what
                                                                              rh. t;ttil  io ue ann ru tru$r
                                                                           standards will be nsed to as$e*s
                   discrimination. The praposed decree allows the CpD to
                                                                                  select its awn statistical
                   methods.

             5'
              CPD Sho:*d Hav* a Procws                   Ftndings ftelsted to Oflicer Credtbility.
                                              !$nqrc                                                   {S
             445) In 3s17, the Department of    Jrstice report iot o
              not have a sy$tsm in place for CFD to provide {indings
                                                                          *i*xurprise that chicago does
                                                                        related to officer credibility to
             prosrcutors sa the information may in turn be pr*vided
                                                                          ro eriminal defendants. This
             pro{es$ i* required under the csnstifirtion. Why doesn't
                                                                       CPD autcmatically provide this
             inf*rmation? Alt tco often victims cf sxcessive force by
                                                                          cpD ofificers are criminally
             charged artd forced to defend themselves in court. They,-*nd
                                                                              o*r*nir xtt *eys, should
             not have to *now to make special rsque$t$ to try to get-this
                                                                            imporrant information.
             I also wel! to exprs$$ my frustration that drere are me&y ather refnrm*
                                                                                          that are needed to
    crscte aceountability for officer*, rnisconduet, but which
                                                                are not addresse.d in the propose consettt
    decree beca*se the deeree does not aiter lhe police
                                                           unions' contracts. (g
    prioritize rernoving there eontractual barrjers to reform
                                                                                     tltilexpert the ciry to
                                                                when it nugoiiutu* ;ollective bargaining
    agresments.

           Finally, I thank the court for praviding this- cpporemig for
                                                                              comments end for carefully
    considering thie decree; the many cFD nremdrs whocon*ibuieo
                                                                            to the deeree acd are working
   hard to improve the Dep*rtment the cnalition of organizational
                                                                          plaintitrs *rro rr* educated the
   community abaut the decree aad h*s cornmitred ro oilottorlog
   oenyal for bringing this lawsuit on behslf of residents. we all
                                                                        *nd     *ri;;;;diland the Attorney
                                                                       must view thl *on**nt decree as a
   laxing pci*t, ralher than a finish line, for rep-airing instirutions that cauced decades of mistrust of
   law ertfurcemelt and the justice sy$tem.


   Respectf*lly"



                                                                                ocroberfI .rn,*                             *;ttt
                                                                                                                                    ""-'
                                                                                                                                           *
   Frinted full name


REDACTED
     Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 49 of 80 PageID #:4420
.   Case:'l-:L7;cv-A6260 Document #: 479 *SEALED* Filed: fill2l18 Page L of 22 PagelD #:3661


                                       tsINtEY AUSTIN LLP
                                       ONE SOU'T.t DT*R8ORN STREET

          SIDLEY                       clricA60. lL 60603.
                                       +1   31:853   7009
                                       +1   alZ 853 10$6 rAX


                                       AMERICA       r   ASIA PACIFIC   r   EUROPE             REDACTED
                                                                                                                     're
                                                                                                                     r   _i           _*i
                                                          0ctober i2,2018                                                        .'
                                                                                                                         ll..:         ."]


         Wa Messenger                                                         Eil*.qffi
                                                                             :t
                                                                                          ffiiB
                                                                                  4. i!5@ i1**@ k-;-*'

         Clerk of Court
         United States District Court                                                    *t? I *?*wvl                                  , \a;*


         Everett McKinley Dirksen Federal l3uilding
         ?19 S. l)earborn St,,20e Floor                                        T'-I fi   i'rtir$ ffi. I*ffi l-lY*N
         Chicago, IL 60604                                                  eLilfrai, r.:.*"    *tsfnir;'i e0iJttT

                Re State ol l$iryois v. City q{Chicqgq. e.gse&CI. t7-cv-6260

         Dear Judge f)ow,

                 I write on behalf of my cli*nts, Central Austin Neighborhood Association ('"CANA") and
         the Americ.an Civil Libcrties Union of lllinois (*ACLU") (together "Plaintifls") about a
         provision irr the propo$ed ccnsent deeree conceming police deploymenr. On balance, Plaintiffs
         support the proposed consent decree, which will bring long-needed reforms to the Chicago
         Police Departmcnt, However, the Plaintiff's are particularly concerned that the proposed sonsfnr
         decree's reference lo "property srirne" as a metric for deployment may be interpreted in a way
         that ereates a conflict with Plaintiffs" ong*ing effo*s to reform the police department through
         their pending lawsuit in state coufi. fhe purpos€ of this commsnt is to identify Plaintiffs'
         concern before any decree is entered, and to encourage the Court and monitor to consider other
         reficrm effurts when implementing the decree.

                Plaintiffs are currently challenging the City's police deployraent practicss in a pending
        stale court action, CANA v. City af Chicago, No. I I CH 3729 {Circuit Court of Cook County}.
        Ex. 1, Compl, Plaintilfs rontend that the City's methods for deploying p*liee officers violate the
        Illinois Civil Rights Act, which prohibits the City from providing governmeflt ssrvices in a way
        that results in an unjustilied racially disparate impnct. Id. at l-2. Specifically, the complaint
        alleges that the City's deployment of police officers results in inequitable police response times
        to 911 calls in predominantly Black and Latino neighborh*ods in Chicago {as compared to white
        neighborhoods in Chicago). /d. Additionally, there arp more instances of "RAPs" in Black and
        Latino neighborhoods: A "RAP.' occutrs when no officer is available to respond to a call
        involving danger to a person's safety or property. ld. at 4-6.

               The proposed csnsent decree appropriately requires the City to create a deployment
        plan*doing   so will help address the span of control between sergeants and officers. Plaintiffs
        support the consent decree's requirement that the City create o deployment plan, but they are
        concemed abaut its requirement that the City consider'lropefiy crims" as a meric when
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 50 of 80 PageID #:4421
Case: 1:17"cv-06260 Document #: 479 *SEALED* Filed: L0l12lL8 Page 2 of 22 PagelD #:3662



      SIDLEY

     Honorable ltobert M. I]ow. Jr.
     Fage 2



     crafting that plan. .fee Dkt. I07-1, L^onsent'Decree, para. 361{c). "Property crime" is nct deiinEd
     in the proposed consent decree, and PlaintitTr are concemed that certain kinds of property crimes
     are mots frequrntly reported in prcdominantly white neighborhoads. The inclusion of .'propexy
     crime" as a metric may therefore result in a deployment plan that places too many officers in
     these neighborhoods, despite the greater need for officers in Black and Latiuo communities to
     respond ts non-property crim*s.

     The proposed sonsent deeree does not list all the factors tlrat the City must consider when
     creating the deployment plan. Plaintiffs believe that whatever deployment plan resulr.s from the
     consent decree could be consistent with the goal of racially equitable polici responsc tirnes,
     However, the inclusion of "property crime" aB a melric may unnccessarily complicat* the relhrm
     efforts in both lawsuits if the City takes the position thar "property crime; *u*ibe considered in
     every deployrnent plan during the peudency of the decree. Plaintilfs suggest thar "propefiy
     srirus" be removed frorn the conseni deuee. However, if the dseree is [ntered wiril thl irclusion
     of that term, the consent decree skould be construed as cornplementary to, and not contrary to,
     other reform efibrts.

                                                  Very truly your,s;


                                                 8;- 5. Yxafta*x-/ j,
                                                  Eric S.   Mattson
                                                                                          {
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 51 of 80 PageID #:4422
   1:17-cv-06260 Document #: 479 *SEALED* Filed: 1Al12lL8 Page 3 of 22 PagelD #:3663
                                                                       :ir4,
                                                                       l*,rl
                                                                       I    X i\i Itlt \ k                 I
                                                                       ]*@     '\
                                                                                              '
                                                                                              :
                                                                                                      ''-L'd'^




                           IN TrrE CIRCUIT COURr Or CoOK COIINTY' ILTINOIS
                               cotfisTY DEPAKTMENT, CHANCE&Y DTVISION
    THE   CENTRAL.A,USTTN        )
    NEIGHBORH0OD ASS0CIATION and )
    THE AMERICAN CIVIL LIBERTIES }
    UNION OT ILLINOI$,                                i
                                                      )
                                                                    #.[ss*ryxs$
                             Flaintiffs,              )
                                                      )
                      v,                              )
                                                      )
    THE CITY OF CHICAGO"                              )
                                                      )
                             Deferdsat.               )

                                                  COMPI."AINT

           Plaintiffs, the Cer*ral Austin Neighborhood Association f'CANA') and &e Anrericon

    Civil LibErties Union of lllinois f'ACLLT), nn bchalf of their respective       membef,s, by their

    attorney$,   frr their complaint   agaiast defendant the City of Chicago allege as foltows:

                                           NATI}RE OT THA ACfiO.N

           I.        This is a civil rights suit brouglrt prxsuant to the lllinois Civil Rights Act of 2003,

740 ILCS 23/5, challenging tbe City of Chicago's mcthod of deploying police senrices ia the

City of Chi*ago (or "the City'). This method utilizes criteria that psult in a greater frequency of

delays in dispatching potice officers to respoad to 9l        I calls for seffice in neighborhoods   that are

predominantly A*iran Arncrisen and Hi$panic ("rninority neighborhoods or districts"lS than in

predominantly white neighborhoods {"u&ite ncighborhoods or distrists'z}. Drlays in dispatchiug

offisers oausE both longer re$ponsc timss and more denials of service to rrinority n*ighborhoods

as cornpared 1o white neighborhoods. Thus, the            City's dcploymentpractices have a

t
  Minority neighbcrhoods aud disrricts are neighborhnods ard disfiicts whanE African Arnsrieans
andlor Hispanics comprise the majority of residents.
' White neighborhoods sr disbicts are neighborhoods and districts rrybere whites comprise a
majority of residerts.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 52 of 80 PageID #:4423
Case: 1:1-7-cv-06260 Document #: 479 *SEALED* Filed: lAnZl!8 Page 4 ot 22 Pag0lD #:36Q4




   dicproportionally adverse effea on peopl* wlro live in minority neighborhoods, ispluding

   member* of CANA and tha           ACLU. Doqpit* this well-knoxm, lorg standing dicpa,rity" tlre City

   h6$ f.ail€d to   dryloy police offioers to mirrority nrighborhoods in   a mannsr   which ensureo    qual

                                                                 relief.
                                                                                  :


   9l I services. Plaintif$ seck de*laratory and injunctive

           2"         Ths llli$ois Civil Righte Act of 2003, 740ILCS 2315, prohibits local goverunents

   such as the City    &qrn'trtilia[ing] criteria or methods of adminism$on     that ]ave r]re esegt     of
   subjecting fPlai*tiffsJ to dlscr*nindian becstrss of ttreir rac€, color, [or] national origin[.]"
                                                                                  :



           3.        ?he Clty yiolatss this lowthrough its method ofpolice deployrnent.

                                                TI{E PARTIES

          4.         CANA is anoa-profit, community organiz*tisn whose menabers rye resideuts              of
   the Austia neighborhood ofChicago. CANA focuses on improving Austin by prom*ting public

   safety, beautifi cation and esonomic developmcnt.

          5.         The ACLU is a non-prcfit, non-partisan, statewide organization      wi& msre than

  20,000 members and suppo*eru, drdicate.d toprotecting and e4panding the oivil           riglts   and   civit

  liberies enshrined in tlx United Stxes aad lllinnis Constitutions. I* particul&r! ors of the

  ACtU's prirnrry purposes is ensmring tlat sll pfrsos$       are ftaatsd fairly by our govermfient amd

  receive equal savices and benefits. The ACLU has rnembers throughout Chicago, inetuding the

  minorify n*ighhrhocd* of Austin, Chicago L&vm, Grand f;enfral, and Englewood.

          6.        The   Cig   is respansible for deploying policr officers throughout the   City. It is a

  "losal goverxrent'zubjert to the trllinois Civil Rights Aet of 2003. ?40II"CS Z3l5,
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 53 of 80 PageID #:4424
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: lOlLZll9 Page 5 of 22 PagelD #:3665




                                                          TAQ.T[
   A.        Hisl$rignl Oirparities in Polios 91I $eryises

             7.      Fsroverfinro desades, the City has dcployed police asross the City's districts in a

   matrncr   tlut plovides fewer resourcos to rninority *eighbcrhoods than white ncighborhoods as

   moasured by responsivcness to 9l        I   calls.

             8.     For example,    in   1992, a report by th* consulting   firm Booa Allen, Hamilios,

   hired by the City fo conduct e study of Chicago Police Department (&e              "ClD')   operations,

   including officer deployruor:t, concluded that ths CPD did not deploy officers m distticts in

  proportion to 91I calls and crirne rats$. As a rcsult, the repon found that officcrs in busicr

  districts took longer to respond ts both emcrgency and non-einergency oalls fcr sirrlico. The

  districts with higher crime, propo*ionately fewer officerc and longer respon$r tirnes were

  minority distists.

          9"        A 199: study by Universiry of trllinois, aulhored by professore Barry Rundquist

  and Jungho Rhee, showed that A&ican'Americsn distrjcts h*d fewer patrols pcr                 lgS0 violent

  uirnes than rrhite di*tricts.

          10.       I$ 1993, &e Qhic$gg.S.€p$q published an artisle showing that police officers

  had to resporrd   bF   morc crinaer and more 9l       I salls in A&ican-American   districts ax compared to

  officers assigned to white polise districts.

          11. k 1993, the tllinoie Advisory Comnriaee to the U.$. Commission on Civil Rights
 produced a rspsrt showing th*t neither the nr.mber of a district's 9l         I   calls nor the numbe   of
 violert crimes in that dieri$ wer6 related to a significani degree to the number of police officers

 the CPD allocated to the distriet. As a result, African-A-mericnn          di*tric*, which teuded to hav*
 more violsnt orimes, suffered besause tlrs CPD assigned them fewer police re$ourcss than white
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 54 of 80 PageID #:4425
Case: l-:17-cv-06260 Document #: 479 *SEALED* Filed: \OltZlll Page 6 ol 22 Pag6lD #:36Q6




    district$. Africau-Ameri*an diNtricts were *ssigncd fewerpolice officeropor 1g00 violent

   crimss than rrhiie district*.

    B.       Cune*t Police $Wloyr,aent &eqdts tnDispnr*te-PqlayS gr-rjlDergals,gf 9t"l qqryioes

             12.       The Officc of Bmeryeucy Management asrd Communications ("OEMC') aflswers

   9l I catls aod diqpatches e.rnergency per$onnel, including Chicago police officers, to reqpond ta

   calls.

             13.      Whe* a 9I I catl reqgires polica respousol beat officers we the first officets

   dispatched to respond to the call for service.

             14.      When a distriet receives a high number of 9l       t calts, OEMC       di*patchers connot

   dispatch or as*iga a call if no officers in the dis&ict      m available.
            13.       OEMC dispachers are authorized only to dispatcb officss in rcsponse io              r call



            16.       Whsrr thera are no of,fisem available to dispatch to a g11 sall, thc district is in a

   'tadio assignnrents peading" situation, or'*RAP.'

            17.       While a distri*t is in RAP, OEMC dispatchers continue          tCI   answsr 911 calls fiom

  tbat disuicq but dispatehing officers in responseto tlese incomiag calls, ns mattertheirnatrne, is

  delayod- A disfict reirxains in RAP        urtil officers   are dispatched to   all of &e backloggad 9l I

  calls.

            9_lL   C*llsjrrd   &l*f*d   nesosrrses

            18.      Tlre Ctty has refuaed to provide infrmration in response to &e ACLU's Freedom

  of Infomration Act {*FO}A') raquesk fur infgrmatiou about police deployment, including the

  rcdeployment of officers to beat duty under the current admlnistration ('tedeploynlent'), alrd 91 I

  restrloases, including &APs,     fcrall ofthe City'r twenty-fivc police disricb.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 55 of 80 PageID #:4426
Case: l-:17-cv-06260 Document #: 479 *SEALED* Filed: LAnZltg Page 7 of 22 PagelD #:3667




              19.    However, responsibk media have pubtisbed relsvant infonnarion obtained                  fum

   sourses.

           20.       Two disUists, Towu rlall f,ad Chicaga Lawn, were featured in a Cbicago Sun-

   Timae articls on policc rcspoffie    tCI   9l t calls for sErvisE. ,Ser Srank Mair and Fran Spietrrnan,

   '*Fgwer Cops cnNorth Side?'Chiqago Swr-Times {Hov. 22, ?010),

          2r.       Di$trict 23,   To*n Hall, which        includes parts of the ncighbrrhoods of    Lincol*

  Park and East Lakevicw iu northeastcm Chicago, is a white              disri*.
          22,       Distrist 8, Chicago lantn, which is on the southwest side of Clicago, nesr

  Midway Airyort, is amixority district.

          23.       According to an unnarxlcd sowee eitsd in the article, befween January 2009 and

  October 2010, reridents in Town Hall called 91 1 for service           64,CICI0   times aud residents is

  Chicago Lawr caled 911 for senrice 130,000 times. Frank Main *nd Fmn $pielman,                      ooFewer


  Cops on North Side?" Chicago SuU;IipeE (Nov. 22,2010).

          24.       Acoording to the article, 'fowtt Hall went into RAP 17 times while Chicago Lawn

  went into RAP 885 times duriag that same time period. Therefore, Chicago Lawn residenrc

  calling 91 I facsd a situation whers thcre wrre no polien caff io respond to their aid at least 52

  tirnes more oftsn than residents of Tov'.n Hall.

         25.        According to the Chiqa,go,$un-Ti$s$ artiEle, other minoriry distriots, such as

  South Chicago (Sistrict 4), Engkwood (Oistrict ?),            Hrrison {District t I},   and Grand Csntra}

 (Distict 25), tlsd a higher number of        91   I   calls and RAPs &an white disticts.

         26.     The white disEictx     rf Jeffereon Park @istrict I6) and S'oeter (District 20) had a
 laws   nurnber of 91 I calls and RAP situations as compared to the minority diskiets.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 56 of 80 PageID #:4427
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: LOllZlL9 Page 8 of 22 PagelD #:36Q8




              27.        The delay* in dispatching police to 91 I ealls in mincrity districts eonlinue to Sre

   pl?sertt basEd on curtent dnf* showing higher nurnbers of 9l                I   calls, highcr incidents of eetious

   violent Drirorn and pnoportianately lower ruxnbors of police officers in minority disUicts as

   corrpared to whit* disriets- Fruthenuore, &e City refrrses to provide any data to slrow that it has

   corre+ted the inequity.

              nau.sag.ll Cslle

              ?8.        As recogrdred by &e historical repofi$ reIbrereed in paragraplu 7 through               1l   and

   tbe data    i* pcagraph$     2S   tlrough ?6, fr:e numbsr of RAPs is diroctly relsted to the nunrber of

   9l I calls.

            29,          In resporxe ta a FOIA request bythe ACLU, the OEMCprovided dtta showing

  the   totalnumteroflll callsbydishi*tSorApril20l0fiuouglMarch2011.                              Whiie &eOEMC

  refused to provide data cn Priority         I calls for atrl dietricts, if did so for six districts.   These

  Priority I calls involve an imrnediate thleat         tCI   a perss*'$   life or property.

            3S.         The data fbr the di$birts me a$ached to ard incorporated in this complaint as

  Exhibit     1.


            3I.         Aceording ts this d&t& minority districts mntime to have the highest nmrber                   uf
  9l I calls. For e:romple, the following di*tricts, which also were identifisd ar htving                 a   larp
  nunnber of RAP*, hsd         rnre 9l I calls than white districts:

                   E.   Chicago Lawn had 357,360 calls {59,{73 Prioriry             I).

                   b.   Ssuth Chicrgp had 27*,646 calls.

                   s.   Eaglewocd h*d 325,185 calls (65,2?2         }riority I).

                   d.   tlarrissr had 303,530 salls.

                   e.   Grand Central   hai 34g,466calls      (48,444   Priorif    1).
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 57 of 80 PageID #:4428
Case: l-:17-cv-06260 Document #: 479 *SEALED* Filed: 1Ol12lL8 Page 9 of 22 PagelD #:3669




           32.       In aanbast    tle white districts identifisd   as having a    low number of RAPI

   continuod to have fewer 911 calls per d.istrict:

               a.    Town Hall h&d 153,627 calls (18,125 Priority l).

               b.    JeffersonPark had 1 91,462 calls.

               c.    Foster had 147,672 calls.

           33.       Minority districts contituc to have higher numbers of 9l l calls as eompalcd to

  white districts.

           34.       The recsnt   redeplolmet of polica officcrs doEs not *qualize the numbsr of police

  ofEcers proportional to lhe nwnber of 9l        I   calls pcr diskict.

           35.       A resent article cited an enonymous police source lbr the total numbsr ofpolice

  officers drployed to sash disfict after ths rcdeployrnent,          ,f,ee Dan   Mihalopoulon and Hunter

  Clauss, "In High-Crime Aleas, Still Tos Ferv Police," Shisa*o ]$-ews Cooprrative (Oct.                2I,
  201r)"

           36"       The data fur every dishict, iacluding data      CIn   ratss of crime, art sttscbed to and

  incorporatcd in this complaint as Exhibit 2.

           37.      A comparison of the deta on tbe nrmnbcr of 9! I calls pavidd by the OEMC with

  ths numbsr sf officers per      disrid   Bublished by lhe Chicaso Nows Copsrativn rhows a yas:t

  disparity behreen districts in the nurnber of 911 calls per officEr.

           38.    Minority dis&icts are &e districts with the most 911 calls por ofricer. fire

 fotlowing disuicts are examples:

             a.   Thc miaorify     di$fict of Chic*gu Laqm       has 995 calls par bcatofficor.

             b.   Tho   nrinorif district of Crrand     Cenfta: has I,106 *alls per bpat offficer.

             c.   In corrtr*st, the white district ofNear No*h has 752 calls per bsat officsr.
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 58 of 80 PageID #:4429
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: LollzlLg Fage 1A af 22 PagblD #:36-10




                d.          The white district of Fo tor has 753 calls per beat      oIflcs.

            39.             Bxed on tlre dataprovided by the OEMQ nrinoritydi*ists elso have more

                                     offiecr.
                                                                                                   :


    Priority I calls per beat                                                                      .




                9".         The minority   disri* of Austin   had 13t Priority   I   calls per boal officer.

                b.          The minority districtof Englewood had 169 Prioriry          I catls per beat officer.
                        The rninority district of chicaga Lavm had 166 Priority            I calls per bent officgr.

               d. The minority diseid of Grand central had 153 Priority                    I calls per beat officer.

                        In contastn the white district of Town Hdl had 95 Priority                     l   calls per bear   offisff.
           40.          Becauss fhsrs ars msrc      9l I calls per beat o{ficer in rninority districts,lhsrs

   continue to be more delays in dispatching police officers in response to 9l                         I cails in those
   di*tricts than     irn   whit* diskictr.

   C.      Da&r pn          Crirne                                                             i


                                                                                               i


           41.         As recognized by the histotical repofts referenced in parqgfaphs 7 tbreugh 1I urd
                                                                                               )



   the dats in paragraphs 20 througb 26, the rete of srime in a district is diraerly relatcd to &e

   number of 911 sells and delays in respouses to 9t            I   calls"                     .




           42.         The CPD *acks inderr aftd non-index crimes in the districts. Index crimes arE the

   most*srious crimes and include murd$r, criurinal sexuql assnutt, robbcry,aggravafod sssault

   aggravated battory, burglary- Iareenyltheff, motor vehicle the& and arson.

          43,          Non-ind*x crilncs include si:uplo ass*ult, simple battery, fogery, counrerfbiting,

  fiaud, ernbezdament, slolen propsrty ofifenres, vandalism, wcapoos chargp& prostitution, sexua"l

  offense and critninal sexu*l cbuse, drug violationr, gambling, offense$ againstthe farnily,Iiguor

  dolations, and disorderly rondu*t,
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 59 of 80 PageID #:4430
Cqse: 1:l-7-cv-06260 Document #: 479 *SEALED* Filed: LOlLZllS Page L1, of 22 PagelD #:3671




            44.      The minorit-y disticts, whi*h had ahigher number uf 9l       I estls aCId RAPt,   also

    suffered frorn higher numbem of crimes in 20t0        &ar the other predomi*antly whitc districts

    which had fewe'r 9l   I cals   aud RAPs. The following minority districts are examples:

               a.    Chicago ts$rn hod 10,814 index edmes and 15,382 totsl non-indor crimes.

               b.    $outh Chicago hnd 8,442 total index erimcs and 12,531 noo.irdex crimes,

               q.    Englewood had 8,490 index crimes md 13,952 rpn-indsx crime*.

               d.    Harriso* had 6,732 index crim*s and 15,441 uon-index crimcs.

               e"    Arartd Celrral had 9,600 indsx crinres anel 13,135 nsn-indEx crimes.

           45.       The $&ite disticts, urhich had fewcr gl   l   calls and RAPg" al*o had &wercrimes in

   2010 thail the minority district$. The follawing v&ite distriets aro exemplos:

               & Tawn Hall had 3,3?6 total index crimes and 3,?43 non-index crimes.
              b.    Jeserson Park had 4,452 index crimes and 7 J74 non-index crimes.

              o.    Foster had 2,473 irdex crimes and 3,SS2 non-index crirnes.

          46,       Althouglt the City has refused to nuks the RAP data for the Austin District

  available, it is a minority dis*ict   ffd   had a high rumber of crimes in 2010: 4,482 total iudex

  crim*s and l?,052 non-indor criraes.

          47.      Acc.ording to datapublished with the recent articleby The Chi$esoNews

  Cqpperativg referrsd to in par*graph 35 above, the radeployment ofpatrol officers does not

  equalize the distributiein ofofficers   ryortional    to the rarc of violent crirne in disEicta aud, in

  many minority distiots, particularty on thc South and We*t sides of Chicago, therc were fewer

  offtcers per ineideirts of cdme and higher ratec of crime compared to white dissicts on the North

  side of Chicago.
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 60 of 80 PageID #:4431
Case: 1-:17-cv-06260 Document #: 479 *SEALED* Filed: 1011,21L8 Page LZ at 22 fagbtO #:3672




            48.        These disparities hold true          frr the sarne disuicts that weri           the subject of the

    e[cagq$E$-Ii$eS aaicle on di*parities in                    responses to 911   calls,          i




            49.        ?he rninodty disEicts of Chicago Larm, South Cbic*go, Engleurood, llarrison,

    ard Orand Cen&el,        aItr   of wtrich have    a   high incidcnce of RAls, slso hsve a higher numkr                  of
    rrioleirt girnss per bex officer &an the              ciy   averago sf   2.?6.                 i




                 &,   Chicago [,awr (Disei*t 8] has 3.6I violent crimes per be* officer.

                 b.   South Chic*go {Oistrict 4} hss 4.05 viclent crimes psr               @r          officer.
                                                                                                   :



                 s.   Englewood        iDirkict   7) has 3.9? vlolent crimes       pr   bear officer.

                 d. Harrison         {Dienict   lt)   has 4.03 violent *rirna*per beat officer.

                      Gend C€nftal ($isfiisl2$) h8* 3.6S vislent crimes p*r boat officer.

           50.        Austir5 a mi*ority disuict, also lm* a higher than averaga ircidems of violent

   crimes per beat     ofilcsr: 3.07.

           5t.        I*   cornparisoa, &e white disfuists of Town Hall, Jefferson Park, and Foster, all                     of
                                                                                               :



   whieh have a low incidsucc ofRAF, have lotrer nurnbers of violent crime per beat officer* as

   comprad to *re City ftvsrags of 2.76.

                 a.   Town Hall (Oisrict 23) has 1.63 violent crirres per be*rofficer,

                 b.   Jefferson Park (Diskict          l6) has 1.39 violent crimcs per boat officer,

                 c. Foster {District 20) has 1"33 vislent crirner p*r beat officar,
           52.        Redeploymsnt h&r not arr*lioratsd fiedisparity betwepn minority and wldte

   distict* in *e proportio* of officero          assigned to the      di*ri*s   as moasurcd,by the number of,

   violent crimes.




                                                                  t0
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 61 of 80 PageID #:4432
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: tAnzlLS Page L3 of 22 PagelD #:3673




    D.      The Qity's Liabi.lity for Insquireble      91t Services

            53.       As a dir$t and pmximate result of the CiS's curreat metlrod of deploying policr,

   there are loager response timos trr 9l       I catls for service erd   msre denials of service in nrinoriry

   noigbborhocds, in comparison to rcsponses in white neighborhoods,

           54.        Until the City i$ enjoined &om deploying officers based on its current method, th

   plaintiff* witrl continue to bc harnred by receiving a lower level of police responsivene*s than

   residents of white districts"


             qr,arnil rgB sELrE{ prNp.E&]qHE &Lrrt{Ors.Cry.rr                                        or
                                                              s-gH,rq.ACT                                 xps3
           55.       For Paragraph 55, Plaintiffs inrarparaie the allegaiions        et for[h in paragrap]s   I

   through 54 as iffutrly sst forth harein.

           56,       The City's method forpolice deplopnsnt, alleged inparagraphr 1 ltrprrgh 55,

  violates the   lllirois Civil   Righte Act of 2003 by "utitiz[iug] crit*ria ornrsthods of administration

  that have the effect af subjecting [Plaintitrs] to dlsuiminrtion because of their mce, coloq
                                                                                               [crJ

  n*rional origin[.]"

          57.       Under the Illinsis Ciyil Rights Aetof 2003, &e court has authorityto "gmst as

  reli*f any permanent or prcliminary negative or mand8ory iqiunction, temporry restraining

  order, or other   ordsr." 740 ILCS ZilS.

                                           T&AXEFJOR npl,l.ug

          WHERS$ORE, the Plainfiffs respeet'ully request the following retief:


         A. A declarotory     judgment ths:t the City's method of deptoying police ofrico.rs violates

             tlrc   Illircis Civil Righrs Act




                                                        II
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 62 of 80 PageID #:4433
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: L0112118 Page 1-4 at 22 eagbtO #'.3674




            B. A permrnrnt iqiuaefror        eqioining the City *om employiry it* present method        of
                   de"ploying police offieers and reqriiring the City to submit a plan   &tailiag how it will

                   deploypolioe offic€r$ ln a msuns urhich will provide equal services in response to

                  911 ralls to minority naighborboodt.


            C.    Award     fkintitrx &eir attomeysn fees,   cs$ts a$d sxp€Nrsss in prosecuting thi*   mtion


            tr.   Aw*rd ?laintiffs auy cther appropriate relief,.


    October 27,2011                                   Respcctftlly submitM,

                                                      TI{E CENTRAT AUSTIN NEICHBORHOOP
                                                      ASSOCIATIONand           crvIL
                                                      tIBE&'




   fi.icbard J.   0'Brien                             Harvey Orosrman, No. 48844
   Eric S. Matson                                     Karen Sheley, No.48845
   Sidlcy Austin LtP        -   Firm No, 4241I        Roger Baldwin Foundation of ACLU, Inc.
   One S. Dearborn      St                            180 N. Michigan, Suite 2300
   Chicago, Illincis 60603                            Chicagg Illinois 60601
   (312) 853-70S0                                     {312)201-9140




                                                       t2
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 63 of 80 PageID #:4434
                 Document #: 479 *SEALED* Filed: LOlLzll9 Page t5 at 22 PagelD #:3675




                Ilata lrom OSMC R*sporro to ACLU FOIA Request


                                                    fst*I 911
                                                      r*llc      Total PrloriS
                                                     4120t8 -    I call* 4n8fi
                  No,                 Dktrtct        3n0fi         - }nu,tr
                             I    Central           252,034.00
                           2      Wenfwordr         r80J38.00
                           3      Srand Crossius    288.144.00
                         4        South Chicaso     279"646.00
                         5        Cslufiret         222,W.0A
                         6        Gresham          2X3-5$7.00
                         7       &rslewCIod        325.r85.00        &5J42.W
                         I       Chicaso    tawn   35?.360.00        59.473.00
                         9       Deeria*,          283"462.00
                        It)      Osden             268.173.00
                        t1       Hwrison           302,530.00
                        1,2      Monroe            ?r3.088"00
                        13       Wood              152.838.00
                        14       Shakespeare       223.365.00
                        13       Austin            ?ttJ03.00        37.003,00
                        I6       Jeffersor Park    r9I-462.00
                        t7       Albaxv Par*       195-232.ffi
                        t8       Nsar North        ?73"83t.00       26.6 13.00
                        t9       Belmont           t52.172-AA
                    2A           Lincnln/Foster    t47"672.04
                    21           Prairit           184.461.00
                    'r')         Mare&n Psrk       189.013.00
                    23           Town   llall      r53-62?.00       l8.l2s.0B
                    24           Rosers Psrk       200.,937,00
                    25           Crand Cefit:al    349"466.S0       48.444,Q0




                                                                                 EXlflEtT
                                                                                    I
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 64 of 80 PageID #:4435
Case: l-:17-cv-06260 Document #: 479 *SEALED* Filed: LAll2lL9 Page \6 ot 22 PagelD #:36/6




    ItP#rist
   Polise Officers                           296
   Violent Crimes (Jan.-Aug. 301l)           313
   Violent Crimes Pcr Offrcer                 1.06
   Citywid* Average                          7,?6

   Property Crimes (Jan-Aug. 2011)           3,759
   Property Crimes Pcr O{Xc*r                12.70
   Citywids Avcrage                          1r.34


   I"oirtri$
   Police Officers                           265
   Yioleart Crimes $an.-Aug. ?01I)           394
   Violent Crimes Per Officer                t.9l
   Citywide Average                          2,76

   Fmperty Crirnes gan-Aug. 20t 1)           l,9l I
   Propc*y Crinnes Per Offrcer               9.28
   Citywide Average                          tt.34


   rf pietrict
   Polige O!frcers                           320
   Violent Crimes (Jan.-Aug, 201I)           1,279
   Yiolent Crimss Per 0fficw                 3.99
   Citywide Average                          2.76

  Property Crimes (Jan-Aug. ?011)            3,562
  Property Crimes Per Officsr                I 1.I3
  Citywide Average                           11.34




  4:,piqr{islf
  Folice Officers                           338
  Yiolsnt Crimes {Jsn.*Aug. 201ti           I,369
  Violent Crimes Pff 0flicer                4.45
  Citywide Avemge                           2.76

  Prope{ty Crimes (Jan-Aug"   20II}         4.4{6?
  koperty Crimes Per Offieer                13.22
  Citywide Avcraga                          I I.34


                                                                          EX}IIFIT

                                                                           h
   Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 65 of 80 PageID #:4436
                                     *SEALED* Filed: 10112118 Page 17 ot 22 PagelD #:3677
,C3se: 1:17-cv-06260 Document #: 479




   se oFlrief
   Polie Officerr                            266
   Violmt Crimes (Jan.-Aug. 2011)            1,049
   Yiolent Crimes Per Offiper                3.94
   Citywide Average                          2.7&

   Property Crimes gan-Aug. 2011)            2,959
   Prcpe*y Crimes Per OJfieer                I 1.12
   Citywide Avernge                          11.34



   6tb   Disetet
   Police Offi*ers                           345
   Viole*t Cyimes (Jan.-Aug. 2Sl   l)        1,387
   Yiolent Crimes Per Officer                4.02
   Citywide Average                          ?.76

   Property C?imer (Jan-Aug. ?01I)           4,102
   Property CrimEs Par 0{ficer               I1,89
   Citywide Average                          1r.34


  zt.pterrict
  Folice 0fJicers                           386
  Yiolent Crimes (Jan.-Aug. 201 1i          1,53I
  Violent Crimes Per 0fficer                3.97
  Citi"wide Average                         2.76

  Property Crimes (Jan-Aug. 201l)           3,722
  Property Crimes Per Officer               9.54
  Citywide Average                          2"76



  rjt nirtricl
  Police 0fficem                            359
  Yiolmt Crimes (Jan.-.{ue. 201   I)        LQes
  Yiolent Crimes Per 0fiiosr                3.61
  Citywide Average                          2.76

  Property Crimes (jan-Aug. 201li           5,803
  Property Crimes Per Offrcsr               16.16
  Citywide Averagc                          I1.34
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 66 of 80 PageID #:4437
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: tOt].ztLA Page LB at 22 RagetO #:3678,




    gtl pirlrts$
    Police Officers                              325
    Violemt Crimos (Jan.-Aqg. 2011)              990
    Yiol*at Crimes Per Offieer                   3.05
    CitywideAverago                              2"76

    Property Crimes (Jan-Aug.20l     I)          3,564
    Property Crimes Per Officcr                  10.97
    Cirywidr Average                             I t.34



    tgl+irsis*
    Polics Officerr                              305
   Violent Crimes iJan.-Aug. 2Ar*                984
   Yiolent Crim*s Per Of,ficer                   3.73
   Citywide Average                              2.76

   Property C:imex gan-Aug, 2011)                2,701
   Property Crimes Fs.r 0fficer                  8.86
   Citywide Average                              fi.34


   rfh pigt*r{
   Police Officers                           361
   Violent Crimes $an.-Aug. 2011)            1,454
   Violeilt Crirces Per Officer              4.03
   CitywideAveragc                           2,?6

   Property Crimes (Jan-Aug. 2011)           3,009
   ProperE Crimes Per Offirxr                8.34
   CitywideAveregc                           I1"34



   ut,*irtrict
   Police 0fficers                           278
   Yiolent Crimm fan.-Aug. 201 1 )           34t
   Violerr Crimcs Per 0fficgr                t.26
   Citywide Average                          2.76

  Propedy Crimes (Jan-Aug. 2011)             2,34V
  Property Crirnes Per Officer               8.69
  Citlwide Avorage                           1   1"34
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 67 of 80 PageID #:4438
Case: i-:17-cv-06260 Document #: 479 *SEALED* Filed: l.:C/LZtB Page t9 ol22 PagelD #:3679




    136pisri€I
    Police Officers                           ,92
    Vialent Crimes (Jan.-Arg.     20tl)       36?.
    Vislent Crimet Per CIffrcer               r.89
    Citywide Average                          7,76

   Propefiy Crirues (Jan-Aug. 201t)          2,393
   Property Crimes Per Officer               t2"46
   Citywide Average                           11.34




   146   piqfti$
   ?olicc Offioers                           233
   Violent Crirnes $an,-Aug, ?011)           592
   Yiolent Crimes Per 0fficer                2.54
   Citywide Average                          2.76

   Property Crime* flan-Aug. zc,I l)         4,116
   Prope4y Crimes Per 0fficer                t7.67
   Ciffide Average                           11.34



   lstt nisqitg
   Police Officars                           ?83
   Violeirt Crimes gan,-Aug" 201U            869
   Violent Crimes Per 0fficer                3.0?
   Citywide Average                          2.76

   Propefiy CrimEs $an-Aug. ?011)            1,986
   Property Crirnes Per Officer              7.A2
   Citywide Average                          t I.34




  l6e $irfriet
  Police 0fficers                           242
  Viclent Crlmss (Jan.-Aug. 2011)           281
  Violent Crirnes Per Olticer               1.39
  Citywidc Average                          2-76

  frope*ry Crimes (Jan-Aug. 201 U           ?,663
  Properly Crimes Por 0fficer               13.r8
  Citywide Averags                          11.34
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 68 of 80 PageID #:4439
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: lAnZlLB Page 20 of 22 PagelD #:368Q




     l:l   piftrkt
    Polioe Ofricsr$                          202
    Violent Crimes (Jan.-Aug, 201I)          422
    Violent Crimes Per Gfficer               2.09
    CiSwide Average                          2.76

    Properfy Crinres (Js$-Aug" 2011)         2,699
    frcperty Crimea Per Officsr              13.36
    CitSrride Averagc                        I1.34



    Itt    Dlotricr
    Police Officers                          364
    Yiolent Crimes $an"-AW. 201 t)           491
    Violent CrimEs Per 0Jfre€r               1.35
    Citywide Averagr                         2.76

    Properry Crimes (Jan-Aug. ZA|D          4,$79
    Property Crimes Per Orfrcer              I3.4CI
    Citywide Avcrage                         t t.34




    I*oxt*c{
   Police Officers                          2t?
   Violsrt Crimss (Jan,-Aqg. 2011)          230
   Violent Crimes Per 0ffic,s               1.06
   CitywideAveraga                          2.76

   Property Crimes (Jan-Aug. 201 I )        2,984
   Property Crimes Per Officer              t3.75
   Citywide Average                         11.34




   ?0: pi$rr&*
   Folica Officers                          196
   Violent Crimes (Jan.-Aug. 201 I )        ?61
   ViolEnt Crirnes Por 0fficer              1.33
   Citywide Averago                         2.76

   Prcperty Crimes (Jan-Aug. 20 t t)        1,390
   Properry Crimes Per Officer             7,A9
   Cilywide Averoge                         I1.34
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 69 of 80 PageID #:4440
Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: LAft2l18 Page 21- of 22 PagelD #:3681




    z1'r [ip{qipt
    Police Officers                             206
    Yiols*   Crimes fian.-Aug. 201   U          394
    Yiolent Crim*s Per 0fficer                   1"91
    Cityr4ride Average                          2.?6

   Propcrty Crirrres {.Ian-Aug. 201 1 }         I,9l I
   Prope*y Crimes Per 0ffieer                   9"28
   Ciqpwide   Avuag*                            lt.34


   $'l niqti*
   Police Officers                              273
   Yiolmt Crimes $an"-Aug. 20l l)               579
   Violcnt Crimes Per 0fficer                   2,60
   Citywide Average                             2.76

   Property Crimes (Jen-Aug. 2011)              2,600
   Property Crimes Per Officer                  11.66
   Citywide Average                             I1.34



   23";l,iptricr
   Policn Officors                           t9t
   Violent Crimes fan--Aug. 2011)            3tI
   Violent Crimes Per Officer                   L63
   Cit5ruddeAverage                          2.76

   Property Crin:es $an-Aug" 20t     t)         1,879
   Property Crimee Per Offrcer               9.84
   Citywido Averag*                          I t.34



  r$t Ptstrict
  Police Offisers                           261
  Yiolent Crimes (Iar.-Aug. 201t)            s44
  tr/iolent Crimss Per Officer              ?.08
  Citywide Average                          2"76

  Prapwty Crimes $an-Aug. 2011)             2,391
  Proparty Crimes Per Officer               9.16
  Citywide Average                          r   I.34
  Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 70 of 80 PageID #:4441
                                                                                    a


Case: 1:17-cv-06260 Document #: 479 *SEALED* Filed: tOlLzlLB Page 22 of 22 PagelD #:3682




    ,5't pistr"ts
    Police 0fficcrs                                3t6
    Yiolent Crimes gan.-,{ug. 20l U                 1,137
    Yioleat Crimcs Pcr Officer                     3.60
    Citywide Average                               2.76

    Propcrty &irnes (Jan-Aug. 2Sl t)               4,784
    freperty Crimes Frr Officer                    15.14
    Cifwidr   Avcragc                              I 1.34



   Source;          httpjllw$r\ry"sh$esonsw$sqoflr${sffiicqgo-n9lif#.$g$ng$   s-$
                    Viewed 10-24-11
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 71 of 80 PageID #:4442
                  Document #: 480 *SEALED* Filed: rc112118 Page 1 al 4 PagelD #:3684




                                                    GET}RGSTOWN LAW
 C"hristy [). Loper
 [)islinguishr,d Visit<tr liom Pra(iticr




 The f{onorable Robert M" Daw" Jr.
 United States District Court
                                                                              ffrtffiD
 Eyerett McKinley Dirksen Federal Buikline
 319 South Dr:arborn Street, 20th Floor
                                                                          ?,     00r x      lzglq
 Chicagr:. IL 6CI604                                                  q.fff$$,S,f;,Hffi,y_,
 Octoher 12.71t8

 Re: litnte of        lllirui*     vs. Ciqv of Chieago, Case No. l7-cv.6260

 'l'o
        the Honorable Robert M. Dow" Jr.:

 Thank you for the opportunity to submit this lelter, Ws write to urge ths Court to approve the
 proposed consent decree between the Office of Illinois Attorney Gereral and the City of Chicago
 and Chicago Poliee Department (CPD). This agreement offers the most promise in at least a
 generation for ending systemic misconduct in the CPD. It will help ensure lawful and effective
 policing that will nrake communities more confident in their police department, and police
 oflicers more capable and safer, &s we personally have seen similar agresments do in cities
 across the United States,

 There is an undeniable need for a court-enforced police reform agrsement in Chicago. As two of
 the attomeys who conducted the Departrnent of Justice Civil Rights Division investigation of the
 Chicago Police Departrnento we saw first-hand the devastation that decades of police abusss had
 worked on Chic*go's diverse sommunitiss.

 As documented in the public Iindings report, the DOJ team reviewed thousands of pages of
 documents, including policies, training plans, CPD orders and memos, and internal and external
 reports. 'I"he City provided DOJ access to its entire misconduct complaint database and all
 ofticer use of force r€ports. DOJ also interviewed City officials, and cuxrent and former CPD
 offii:ers and IPRA (now COPA) investigators, The analysis of the evidence confirrned what DOJ
 heard from community members: CPD has apattern or practies of unconstitutional use of force,
 including deadly and less-lethal force. and these practiees acutely affect Chicago's marginalized
 communities.

                                           600 New Jerscy Avenue. NW. Wachinetofl-   DC ]n{lol.ro?(


                                           REDACTED
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 72 of 80 PageID #:4443
Case: 1:l-7-cv-06260 Document #: 480 *SEALED* Filed: L0112118 Page 2 ot 4 PagelD #:3685
                                                                                        PageZ


  During the investigation, DOJ held public tbrums where community members came forward to
  share stories about their interactions and experiences with CPn. Whether Black, Latinx,
  Muslim, immigrant, LGBTQ, fbmale, or a person with a disability. there was a co$rmon theme
  that bound these Chicagoa$so experiences together; It was a profound mistrust of the police.
  Likewise, our conversations with scores of officers revealed a deep distn$t among many officers
  of the Chicago communities most in need of prolectian. The investigation fuund that this
  mutual-mistrust is the result of CPD's inadequate policies, praetice$, training, and accolrntability
  systems that have allowed a toxic policing culture and paltems of misconduct to persist for
  decades. Bscause previous reform effnrts failed to improve CPD's prectiees and accountability
  system$, communities were rssigned ts the ftct that they would continue to be subject to
  unlawful police practices, and too many polics oflicers becarne part of a self:-reinforcing cultur*
  of dehumanizing the people they were sworn to protect.

  We have reviewed'the proposed conseht decree carefully and have followed the months of
  ollicer and community engagement that went into its crsation. Both becauss we have committed
  our professieinal livss to ensuring policing that is both lawful and effective, and because we have
  seen up-close the acute need for this agreement in Chicago, we are gratefirl that the lllinois
  Attorney General's Oflice and the City of Chicago committsd ths months upon months of
  incredible effort, thoughtf'ulness and expertise to getting refornr right,

  And this consent decree does get it right. It willpromote sustainable, constitutional, and
  eflbctive policing by implementing 21st Century, evidence-based. community.-informed policies,
  practices, training, and accountability system$. The agreement gives Chieago communities a
  meaningful voice in developing CPD's policies and helps empower a broad-based community
  coalition to monitor and enforce it. This level of transparency and engagement will help repair
  the broken relationship between CPD and the cornmunities it serv*s. The agreernent further
  advances transparcncy by requiring that CPD collect, analyze, and publish enforcement data.
  Public data will allow community members to see how offrcers are engaging with residents, and
  through analyses of the data, the department will be able to monitor and intervene in potential
  misconduct. The decree also provides provisions designed to enhance CPD's fbrce and impartial
  policing practices. crisis interve$tion taclics, recruitment and hiring, academy and in-service
  training, officer wellness and support. and supervision and accountability systems.

  Most importantly, this agreement includes the elements that have been missing from previous
  reform efforts in Chi*ago*-elements that decades of work have sho*n are essential*i.e.
  oversight by a federal court and an independent monitoring team. Experience has shown that,
  regardless of how good intentions are, without these elements, reform ef{brts in police
  departments like CPD are unlikely to be successful. We at DOJ learned this as we had to return
  to Cleveland. New Orleans, and elsewhere a&er first attempting to achieve refbrm through
  voluntery measures. A consent decree dses not guerantee thet police reform takes hold fbr good,
  but sometimes one is necessary to give retbmr a fighting chance.
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 73 of 80 PageID #:4444
Case: 1:17-cv-06260 Document #: 480 *SEALED* Filed: LOlLZll1 Page 3 of 4 PagelD #:3686
                                                                                          Page 3



  The concem that consent decrees result in "de-policing" that, in turn, causes an increase in
  serious crime, is not bome out by the evidence. One has only to look at Nerry York City, where a
  dramatic drop in stops and searches by NYPD was sccompanied by a decrease in homicides,
  notwithstanding confident assertions by NYPD's Chief that crime would unquestionably ris*
  should the number of stops go down. See Ashley Southall, Crime Level in New Yark Plunges to
  a   Lewl   Not Seen Since   the     N.Y. Ttn,trs, Dec. 27,2A17, available at
                                    1950s,
  https:llivurv-ny.tjmes.sod?0171l2l27lhyregionLrgy;york:q1"iJ:lrmpp.:?0l.7.html.      It is diffi*ult,
  some would say impossible, to determine precisely the irnpact of policing on crime rates. But,
  with that caveato it is worth noting that studies af the impaet of sonsent decrees in uunrerous
  cities have not demonstrated that they cause increases in crime. In fact, the most comprehensive
  studies have indicated that they may not even result in de-policing at all. See, e.g., Joshua
  Chanin & Brittany Sheats, Depolicing as Dissent Shirking: Examintng the E{fects oJ'P*ttern or
  Praetice &{iscnnduct ReJbrm on Police Sehaviar" Cntrut. Jusr. Rnv., 2017.

  We found no reporting requirements in this consent decrse that have not been successfully
  implemented in other cities. It is of course possible that some officers will decide not to carry
  out their responsibilities to protest being required to both abide by the law and to document that
  they are doing so. In our experienc&, most officers care far too much about their work and the
  people they serve to neglect their duty. Once provided the training, supervision, and clear
  direction that the consent decree requires, officers often realize that they are better able to do
  their jobs, and thsir fears about reform dissipate. Those offrcers that cannot adjust to systernia
  constitutional policing, or who simply refuse to rlo their jobs, should b* held accountable, and the
  accountability systems sel in place by the c.onsent decree will make it easier to do so,

  In contrast to the lack of evidence that consert decrees c.ause crime, there is abundant and
  growing evidence that when communities do not have confidence that the police can or will
  protect them, they are more likely to eschew forrnal legal regimes and create their own system of
  rules and enfercement mechadsms, The work of Tracey L. Meares and Tom R. Tyler, some of
  which stems from their expe*e*ce in Chicago, is central to this body ol'research, Restoring
  community confidence. and thereby increasing CPD's ability to keep communities safe, is one of
  the eentral aims of this consent decree.

  Even alier discarding the red-herring of "de-policing," the effort to reforrn the Chicago Police
  Department will not be an easy one, and it will take time. Nor is the consent decree peribct*
  perhaps no product of compromise ever is. Change along the way will likely be necessary*a
  consent decree is a static document applied to a very dynamic context. The parties to the
  agreement and the monitor will of course need to genuinely listen to both members of the public
  and CPD eiflicers regarding how the eonsent decree is being implemented and do the hard work
  of discerning when to adjust a decree requirement and when to stay the course. None of that is
  easy. But it can and has been done elsewhere and it can be done in Chicago.

  Regarding cost. we all wish consent decrses could be costless to implement. But the reality is
  that tbr too long the City of Chicago has put the true cost of CPD policing literally on the back   of
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 74 of 80 PageID #:4445
 .se: l-:17-cv-06260 Document #: 480 *SEALED* Filed: LOl12l18 Page 4 of 4 PagelD #;3687
                                                                                    Page 4



 its poorest communitie$, and, through millions in lawsuit payouts, on Chicago taxpayers. This
 must change. And experience tells us that benetits of the consent decree will be well-worth the
 cost" In a conference held by the Police Executive Research Forum in 2013, law enforcement
 officials spoke of implemanting these agresments in their own departments. "l think the monoy
 was well spent in terms of preventing future litigation and gaining credibiliry'with the
 community. So yes it was a lot of money, but I think we got our money's wor:th," said a Los
 Angeles Police Commander who helpad implement the DOJ conscnt decree there, "[W]e would
 not have been able to make the changes we made without the consent deeree . . . , The end result
 wa$ very positive. $hootings dropped by 80 percent and have remained low. And it gave us
 credibility with the public," said retired Chief (and fon*er CFD officer) Charles Ramsey,
 speaking of the agreement he helped implement in Washington D.C.'s Police Deparlment. Many
 other police exe*uiives o{fered similar assossments. See Civil R.ights Investigations of Local
 Police: l,e;sons Lesrned, Police Executive Research Forum Critical Issues Series (July 2013).
 Of,course, notwithstanding these positive eost-benelit assessments, we urge the Court to ensure
 that the independent monitoring team is neither rendered ineffective by bring given too little
 resourctrs, nor allowed to undermine the integrity of the reforrn procsss tluough financial
 carelessness or too liule appreciation for the importance of beiug beyond reproach.

 Bringing lasting and transfrlrmative change to policing in Chicago will take the sustained
 commitment of the City and the Chicago Police Department, the ongoing input and support of
 Chieago's diverse communities, and the close oversight of this Court. The consent decree is the
 mschanism by through whieh this can be accomplished. We therefore respectfully urge you to
 approve the proposed consent deeree.



 Sincerely,



  %.-d&ff-
 Chrisfy E. Lopez
 Dixinguished Visitor &om Practice
 Co-Founder, Program on Innovative Policing
 Georgetown University Law Center

 Former Deputy Chiet Special Litigation Section
 Civil Rights Division, United States Department of Justice



   s*P
 Lyrda Garcia
 Former Trial Attorney, Special Litigation Seetion
 Civil Rights Division, United States Dsparrment of Justiee
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 75 of 80 PageID #:4446
Case: 1:17-cv-06260 Document #: 481 *SEALED* Filed: 1A112118 Page 1 of 3 PagelD #:3689



              M ENTAL HAALTH                                                               S   UMMIT
                                                                                               'TVorks.
                             Invert in Mental Health. Trtatmert
                                                                                                                               11   1,.d

                                                                                                                                            k*
              {r{}t# S. {.illx"}.-a}t'r'rr ,1r,'r. * {.'}*tr:,1r,;ll,   }1." &{}{iS?   ,       {71 i} } *2-3*{ti   {fl rr},,
                                                                                                                         l,t


                                                                 October 10.2018




  Cierk of Court
  United States District Court ibr the Northern Districr of Illinois
  Dirksen Federal Buidling
  219 South Dearborn Street*20th Floor
                                                                                                            rIf,ED
  Chicago, IL 60604
                                                                                                               ocT       I s 20t8
  Re: Srcrle <tf'lllinois vs. City af Chieago, Case No l7-cv-626A
                                                                                                       TI{OMA$ G ERUTON
                                                                                                   CI.ERK U.8 DISTRICT COIJRT
  Dear Sir:

  Please acccspt this as a comment in support of the Proposecl Consent Decree in the above-
  entitlsd matter. The Mental Health Summit, a list of our members is enclosed, supports the
  Proposed Consent Decree because we believe that it will dramatically improve the treatment                                           of
  persons with mental illnesses by the Chicago Police Department and the provision of mental
  health sen'ices to those police officers who may need such services.

  As advocates, mental health professionals and other service providers, we care deeply about the
  response of police olliers to people who have sefious, untreated mental illnesses. Of course,
  most people with mental illnesses are neither violent nor likely to con:mit crimes. Horvever, it
  remains true that persons wilh mental illnesses often come in contact with the police. Not only
  are the police required to respond to thcse persons r+'ith mental illnesses w,ho may have
  committed a crime, but they are often the first responders to people in mental heealth crises.
  The consent decree should improve training, supervision and the availability of mental health
  re$ources to our police"

 Of course, the police have very difticult and slressful jobs. This often causes post-treumatic
 stress disorders or other mental illnesses or exacerbates existing menral illnesses, tt is
 unfbrtunately the case that police have higher incidents of substance abuse problems, mental
 illnesses and suicide than the general public. We are pleased that these issues are being
 addressed by the Proposed Consent Decree.

 it is not possible to make sure that every encounter between the police and persons with mental
 illness goes smoothly. However, we believe that the Proposed Consent Decree represents an




                            fuff   p:11wlvrr"i*llr,"xeki*xg*"a:e**ielimi*s/ryrsxxX*ilmi*nt*ll*H*xftlit
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 76 of 80 PageID #:4447
Case: 1-:1-7-cv-06260 Document #: 481 *SEALED* Filed: 1A112118 Page 2 at 3 PagelD #:3690




   Clerk qrf the Court
   October 11,2018
   Page Two




   important step in the right direction. It will save lives and help the police, persons with mental
   illnesses and the general safety of our communities,

   We urge the Court to approve the Proposed Consent Decree.




                                                         Summit Facilitator




   encslosure
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 77 of 80 PageID #:4448
                                 *SEALED* Filed: 10112118 Page 3 of 3 PagelD #:3691



                M EI{TAL HE,ALTH SUMMIT
                                 Invest in Mental Health. Treatment Works.

                *{"\21r   9.   {; r$,}_r}{lir'}y .4s ij" * (:xry-   ar;*, {[" ti'l]$]? .   {TTj?l ?{83-$$l   } ' {Y?3} 7i..}X-2tt,*3   4t:,1..\,t




                                                                Summit Members
 Alexian Brothers Center for MEntal Health/Behavioral                                         Menial Health America/No*h Shore
         Health Hospital                                                                      Mental Health Consumer Education Consortium
 ,Anixter                                                                                     Mental Health Services-DuPage County Health
 Catholic Archdiocese of Chicago, Cornmission on                                                        Department
          Menta! Ilkess                                                                       Midwest Asian Health Association
 Chasing Hope Foundation                                                                      National Alliance on Menial lllness Barrington
 Chicago Association for Psychoanalytic Psychology                                                     Area
 Chicago Institute for Psychoanalysis Communiry-                                              National Alliance on Mental Illncss
 Behavioral Healthcare Association of tllinois                                                         Cook Counfy North Suburban
 Communitv Counseling Centers of Chicago                                                      National Alliance on MenIal Illness
 Community Mental Health Board of Chicago                                                              DuPage County
 Cure-lt-                                                                                     National Alliance on Mental lllness
 Depression and Bipolar Support Alliance                                                               Chicago
 f)ornestic Violence and Mental Heaifh Policy lnitiative                                      National Alliance on Mental Illness
 Ecker Center for Mental Health                                                                         lllinois
 Equip for Equality, lnc.                                                                     National Alliance on Mental lllness
 GROW in lllinois                                                                                      McHenry County
 Healih and Disabilities Advocates                                                            National Alliance on Mental Illness
 Healthcare Alternative Systems                                                                         lVletro Suburban
 Heartland Alliance                                                                           National Alliance on Nlental lllness
 Hope for the Day                                                                                       WitlCounty
 Human Service Center                                                                        National Alliance on Mental Illness
 Illinois Association of Community Mental Health                                                      South Suburbs of Chicago
            Authorities                                                                      National Alliance on Mental Illness
 lllinois Association of Rehabilitation Facilities                                                    Southwestern lllinois
 IIlinois Childhood Trauma Coalition                                                         National Association of Anorexia Nervosa and
 Illinois Children's Mental tlealth Partnership                                                       Associated Disorders
 Illinois Council on Problem Gamblirg                                                        National Arsociation of Social Workers
 Illi nois Counseling,{ ssociation                                                                    Iltinois Chapter
 Illinois Hospital Association                                                               New Foundation Center
 lllinois Mental }{ealth Counselor's Association                                             Next Steps
 Illinois Mental Health Planning and Advisory Council                                        OCD-Chieago
Illinois Rural Health Association                                                            Psychotherapy Action Netrvork
Illinois Psychiatric Society                                                                 Recovery. lnc.
Illinois Psychological Associalion                                                           Sankofa Organization of lllinois, Inc.
Illinois Society for Clinical Social Work                                                    Service Ernployees Infernational Union
Institute of Medicine of Chiqago                                                                        Local 73
John Howard Association                                                                      Sonia $hankman Orthogenic School of tl're
Josselln Center                                                                                       University of Chciago
Kendall County Health Department                                                             Suicide Preventiou Association
Lalino/a Mental Health Pnrviders Network                                                     Supportive Housing Providers Association
League of Women Voters of Illinois                                                           Thresholds, Irc.
Legal Council fr:r Health Justiee                                                            Trilory
Lutheran Social Services of lllinois                                                         University of Chicago Foundation tbr
lvlental Health America of Illinois                                                                   Emotional ly Disordered Chi ldren
                                                                                             r#ill County Health Departrnent

                                ht{p:/lw ww"tnew.u*hirr,rg*"e*rla}lni*olnrxn*icf;lrraar*:f;l}lloxrnrrti{
Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 78 of 80 PageID #:4449
    1:l-7-cv-06260 Document #: 482 *SEALED* Filed: L1nZlffi Page 1 of 3 PagelD #:3693

  LOEVY& LOEVY
  311 N. Aberdeen 5t.,3rd Floor, Chlcago,llllnols 6O5O7



                                                  October 12,291&

  Hon. Robert M. Dowo Jr.
  c1o Clerk of Court
                                                                                      s'rft'ml:
  United States District Court
  Everett McKinley Dirksen Federal Building
                                                                                        OcT    r s a$t$
  219 South Dearborn Street, 2fth Floor                                       , T}'OIT{ASfi ERUTOH
  Chicago, IL 60604                                                           GLER( U.S DlsTRtcTcouRr

  Re: ,9rak of   lllinais   vs-   City tsJ'Chicago, Case No. 17-t -6260

  Dear Judge Dow:

  I am the ettsrxey who represented indspendent joumalist Brandon Srnith in the lawsuit that
  forced the Cit), of Chicago to relaase the Laquan McDonald shooting video" I also am of counsel
  to the Better (iovernment Association, which frequently seeks public records from the Chicago
  Police Department and defends the public's right to govefilrneot records across the state, Over
  the past five years, I have handled at least 200 Freedom of Information Act lawsuits, including
  dozsns of lawsuits against the Chicago Police Department and other City agencies"

  I believe that the consent demee will lead to greater government aerountability, and I support it.

 l"hat said, i have one concern that I would Iike to see addressed: that the consent decree may
 have the unintended consequence of interfering with the publie's right to information under the
 Illinois Freedom of Information Act. I have discussed this concern with the parlies, who agreed
 that they dr:r not intend that result and are considering my cofiunent. What I have pnlposed to
 resolve that issue is to replace the curreirt Paragraph 688 ("Nothing in this Agreement is intended
 to conflict with the lllinois Freedom of Act."), with the more definitive statement: "Nothing in
 this consent decree prohibits the release of any records that are subject to disclosure under the
 Illinois Freedom of Infurmation Act."

 The following is a more detailed explanation of my commenL

 By way of background, under Illinois FOIA, "it is declared io be ths public pr:licy of the State of
 lllinois that all persons are entitled to full and complete information regarding the affairs of
 goverrtment and the official acts and policies of those who represent &em as public officials and
 public employees consistent with the terms of this AcL $uch access is necessary to enable the
 people to fulfi.ll their dr*ies of discussing public issues fully end freely, making informsd
 political judgments and monitorirg government to ensure that it is being conducted in the public
 interest.o' 5 nCS l40l1. Thus, it is not only the role cf this Court or the independeut monitor to
 superuise police refonn, but a duty of the public itself, the pursuit of which requires access to
 public reccrds. Indesd, but fbr the release of the Laquan McDonald shooting video undsr FOIA,
 it is doubtful that rve wsuld be here today contemplating any consent decree.




 www.LoEvY.coM                                                            nraln 31 2.2{}.59OO I fax 31 2.24r.59A2
     Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 79 of 80 PageID #:4450
'   Case: 1:17-cv-06260 Document #: 482 *SEALED" Filed: 10112118 Page 2 of 3 PagelD #:3694




       My concem is based on my actual experiences litigating many FOIA cases against the City of
       Chicago and others, and the recognition by thr courts of this state that FOIA is too often abused:

              We are not surprised that govemmential entities, including the United States
              Attornsy generally prefer ilot to revsal their activities to the public. If this were
              not a truism, no FOIA would be needed. Our legislature eracted the FOIA in
              recognition that (1) blanket government secrecy does not serve the public interest
              and (2) traffiparency should be the norm? except inrare, specified circurnstances.
              The legislature has concluded that the sunshine of public scrutiny is the best
              antidote to public corrr;ption, and Illinois courts are duty-bound to enforce that
              policy,

      Better Gov't Ass'n v. Blagajevich,3&illl. App. 3d 808, 818 (?008).

      To address this concern, the decree should expressly state thaf 'Nothing in this consent decree
      prohibits the relsase of any resords that are subject to disclosure under the Illinois Freedom of
      lnformation Act." This exact wording is irnportant because Section ?(l)(a) of FOIA makes
      records exempt when release is'*specifically prohibited" by state or federal law, 5 ILCS
       la0/7(l )(a), and under current First District appellate case law, a consent decree might be
      considered a proper basis to *'ithhold publie records, In re Appointment of Special Prosecutor,
      ?017IL App {lst} 161376, tlll43-53 {petition for leave to appeal to lllinois $upreme Court
      granted). The current versior took a step in the right direction by skting "Nothing in this
      Agreement is intended to conflict with the Illinois Freedom of Act." see paragraph 688, but that
      language may not be sufficiently specific to &nsure that existing FOIA rights &re not hampered
      by the decree, or at least nnt without litigation o,{er that question. Federal eourts have
      acknovvledged the need to preserve state open records rights in similar contexts- 8.g., Pansy t.
      Borouglt of Swoudsburg,23 F.3d772,791 (3d Cir. 1994) {courts contomplating confidentiality
      orders should ensure 'othat the scCIpe of the confidentiality order does not extend so as to prevent
      disclosure pursuant to any freedom of infomration law").

      From my rcview, it does not appear thx the proposed cons€nt decree santains any specific
      confidentiality provisions expressly prohibiting any release under FOIA. But, some Illinois
      courts have implied confidentiality restrictions in statr*ory provisions (and may do the same *br
      court orders), even where the text "does not specifically provide that records are exempt fT$m
      disclosure under the FOIA or otherwise contain an explicit prohibition against public
      disclosure," so long as language o*reveals that public access to the records was not intended."
      Better Gov't Ass'n v. Zaruh*,V014lL App (2d) 140071, !J 21. And in actual practice, the City
      has relied on aggressive interpretations of FOIA exemptions in an elTort to withhold police-
      related records in the past. i(cdve nv. City of Chicago,2014lL App (lst) l2l846,IflJ l5-16
      (arguing, in eff<lrt io withhold police complaint register files, that legislative change from
      o'infcrmation
                     concerning" disciplinary proceedings to "related tt:" them w,as intended to ovemrle
      an explicir appellate eourt decision requiriug the release of CRs). The current consent decree
      Ianguage rcgarding the "intsrt" of the consent decree does not foreclose the argument*frorn the
      City- from the Fratemal Order of Police (who has sued to block FOIA release of police records in
      the past). or otherwise*{hat despite any such intent, there is an actusl conflict between some




      www.L0EVY"coM                                                     maln 512.243.59(A Ifax 51e.a43.f 9Oz
 Case: 1:17-cv-06260 Document #: 667-1 Filed: 11/26/18 Page 80 of 80 PageID #:4451
Case: 1:17-cv-06260 Document #: 482 *SEALED* Filed 10l12lLB Page 3 of 3 PagelD #:3695




   implied confidentiality provision in the consent decree and Illinois FCIIA, with the consent
   decree taking precedence.

   Enhailcing my concern is the provision in Paragraph 652 that states lhat o'records maintained by
   the Monitor will be heated confidentially and will not be deemed public records subject to public
   inspection under the Illinois [FOIA]." This potentially could be read to make the City's own
   records exempt in response to a request to the City simply because they have been sent to the
   Monitor, even though the intenl of the provision sesms to be that the lr{onitor itself ne*d not
   respond to Illinois FOIA requests. For example, if the Monitor requests certain CR records, the
   City could argue that this provision makes those records exempt under FOIA and the putrlic
   would lose access to them simply because they have been provided to the Monitor. We have
   faced similar arguments by public bodies in the context of state inspector general statutes
   containing similar provisions, which have been met with mixed results *t the trial court level.
   The revision I have proposed should address this concern.

                   i ask the Court to revise the consent decree as provided above. This will cleanly
   In light of this,
   ensure thx the public continues to enjoy the same access to information under state law that it
   currently possesse$----no more and no less. It keeps with the notion that federal courts should
   refrain from interfering with state open records rights. And it protects the public from the
   potential ftrr extensive future litigation on this issue thal my experience has taught me to be a real
   possibility.

   I thank the Court for its consideration of this issue, and reiterate that I otherwise futly support the
   coilseflt decree.



                                                                          Sincerely,




                                                                          Matthew Topic




  W\,VUI.   L()EVY.C()   t!,1                                        main 312.245.SSOO lfax   tr   2.241-S9Oz
